Exhibit 10.1

CLIFFORD   LIMITED LIABILITY PARTNERSHIP CHANCE    

EXECUTION VERSION
DATED     NOVEMBER 2009
HCC INSURANCE HOLDINGS, INC.
as Borrower
BARCLAYS BANK PLC
THE ROYAL BANK OF SCOTLAND PLC
as Arranger
THE ROYAL BANK OF SCOTLAND PLC
as Agent
and
THE ROYAL BANK OF SCOTLAND PLC
as Trustee
 
$152,000,000
STANDBY LETTER OF CREDIT FACILITY
 





--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Page  
 
           
1.
  Definitions And Interpretation     1  
2.
  The Facility     15  
3.
  Availability And Utilisation Of The Facility     17  
4.
  Letters Of Credit Under The Facility     19  
5.
  Borrower’s Liabilities In Relation To Letters Of Credit     20  
6.
  Ratings Downgrade     21  
7.
  Cancellation And Prepayment     23  
8.
  Reduction Of Hcc Re Fal     24  
9.
  Taxes     24  
10.
  Tax Receipts     26  
11.
  Increased Costs     27  
12.
  Illegality     29  
13.
  Mitigation     29  
14.
  Representations     30  
15.
  Financial Information     34  
16.
  Covenants     36  
17.
  Events Of Default     42  
18.
  Fees     48  
19.
  Costs And Expenses     48  
20.
  Default Interest And Break Costs     49  
21.
  Other Indemnities     50  
22.
  Currency Of Account And Payment     52  
23.
  Sharing Among The Finance Parties     52  
24.
  Payment Mechanics     54  
25.
  Set-Off     55  
26.
  Application Of Proceeds     56  
27.
  Role Of The Agent And The Arranger     57  
28.
  Role Of Trustee     62  
29.
  Conduct Of Business By The Finance Parties     68  
30.
  Assignments And Transfers     68  
31.
  Calculations And Evidence Of Debt     72  





--------------------------------------------------------------------------------



 



              Clause   Page  
 
           
32.
  Remedies And Waivers, Partial Invalidity     73  
33.
  Notices     74  
34.
  Counterparts     75  
35.
  Usa Patriot Act     75  
36.
  Amendments     75  
37.
  Governing Law     75  
38.
  Jurisdiction     75  

             
Schedule 1
  The Original Lenders     77  
Schedule 2
  Conditions Precedent     78  
Schedule 3
  Form Of Utilisation Request     80  
Schedule 4
  Form Of Letter Of Credit     82  
Schedule 5
  Form Of Compliance Certificate     87  
Schedule 6
  Mandatory Cost Formulae     88  
Schedule 7
  Form Of Transfer Certificate     91  
 
           
Signatures
        93  





--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on          November 2009
BETWEEN

(1)   HCC INSURANCE HOLDINGS, INC. as the borrower (the “Borrower”);   (2)  
BARCLAYS BANK PLC and THE ROYAL BANK OF SCOTLAND PLC as mandated lead arrangers
(whether acting individually or together, the “Arranger”);   (3)   THE ROYAL
BANK OF SCOTLAND PLC as the agent of the Finance Parties (the “Agent”);   (4)  
THE ROYAL BANK OF SCOTLAND PLC as trustee for the Secured Parties (the
“Trustee”); and   (5)   THE LENDERS (as defined below).

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “Account Party” means Nameco (No. 808) Limited.       “Affiliate” means,
in relation to any person, a subsidiary of that person or a holding company of
that person or any other subsidiary of that holding company.       “Agent’s Spot
Rate of Exchange” means the Agent’s spot rate of exchange for the purchase of
the relevant currency with the Base Currency in the London foreign exchange
market at or about 11:00 am on a particular day.       “A.M. Best” means A.M.
Best Company, Inc.       “Approved Credit Institution” means a credit
institution:

  (a)   within the meaning of Directive 2000/12/EC relating to the taking up and
pursuit of the business of credit institutions; and     (b)   which has been
approved by the Council of Lloyd’s for the purpose of issuing or confirming
letters of credit comprising a Member’s Funds at Lloyd’s.

    “Authorisation” means an authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration.       “Authorised
Signatory” means, in relation to the Borrower, any person who is duly authorised
(in such manner as may be reasonably acceptable to the Agent) and in respect of
whom the Agent has received a certificate signed by a director or another
authorised signatory of the Borrower setting out the name and signature of such
person and confirming such person’s authority to act.

-1-



--------------------------------------------------------------------------------



 



    “Availability Period” means the period from and including the date of this
Agreement to and including 30 November 2009.       “Available Commitment” means
each Lender’s Commitment minus:

  (a)   the Base Currency Amount of that Lender’s participation in any
outstanding Letters of Credit; and     (b)   in relation to any proposed Letter
of Credit, the Base Currency Amount of that Lender’s participation in any Letter
of Credit that is due to be issued on or before the proposed Utilisation Date,

    provided that such amount shall not be less than zero.       “Available
Facility” means the aggregate for the time being of each Lender’s Available
Commitment.       “Base Currency” means dollars.       “Base Currency Amount”
means:

  (a)   in relation to a Letter of Credit, the amount specified in the
Utilisation Request delivered by a Borrower for a Letter of Credit (or, if the
amount requested is not denominated in the Base Currency, that amount converted
into the Base Currency at the Agent’s Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request) adjusted to reflect any repayment,
prepayment, cancellation or Cash Collateralisation of any Letter of Credit, as
applicable; and     (b)   in relation to any other amount which is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Agent’s Spot Rate of Exchange on the date on which such amount is
expressed to be converted into the Base Currency pursuant to the terms of this
Agreement.

    “Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open for business in London and New York.       “Cash Collateral”
means, in relation to any Letter of Credit, a deposit in such interest-bearing
account or accounts as the Agent or the Trustee may specify, such deposit and
account to be secured in favour of, and on terms and conditions acceptable to,
the Trustee, but in any event including provisions for:

  (a)   the return of interest accrued on the deposit upon request of the
Borrower on the condition that such interest is applied immediately towards
repayment of any letter of credit commission that is due but unpaid under Clause
3.4 (Letter of Credit Commission); and



-2-



--------------------------------------------------------------------------------



 



  (b)   the return of the deposit (together with any interest accrued thereon)
following the discharge in full of the liabilities of the Borrower secured
thereby,

    and “Cash Collateralise”, “Cash Collateralisation” and “Cash Collateralised”
shall be construed accordingly.       “Code” means, at any date, the U.S.
Internal Revenue Code of 1986 and the regulations promulgated and the judicial
and administrative decisions rendered under it, all as the same may be in effect
at such date.       “Commencement Date” means in relation to any Letter of
Credit, the date as and from which each of the Lender’s liabilities (whether
actual or contingent) under such Letter of Credit start to accrue.      
“Commitment” means:

  (a)   in relation to a Lender at any time and save as otherwise provided in
this Agreement, the amount set opposite its name in Schedule 1 (The Original
Lenders) in the Base Currency and the Base Currency amount of any other
Commitment transferred to it under this Agreement; and     (b)   in relation to
any Transferee, the Base Currency amount of any Commitment transferred to it
under this Agreement.

    “Compliance Certificate” means a certificate substantially in the form set
out in Schedule 5 (Form of Compliance Certificate).       “Confidentiality
Undertaking” means a confidentiality undertaking substantially in a recommended
form of the LMA or in any other form agreed between the Borrower and the Agent.
      “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414 (b), (c), (m) or (o) of the Code or Title IV of ERISA.      
“Corporate Member” has the meaning given to that expression in paragraph 1 of
the Definitions Byelaw (No. 7 of 2005).       “Corporate Member’s Deed” means
Lloyd’s Security and Trust Deed or such other deed or document as Lloyd’s may
from time to time require the Account Party (being or having applied to become a
Member) to execute and deliver for the purposes of providing a Lloyd’s Deposit.
      “Cross Event of Default” means an “Event of Default” as such term is
defined in the U.S. Facility Agreement.

-3-



--------------------------------------------------------------------------------



 



    “Default” means any event or circumstance specified in Clause 17 (Events of
Default) which would (with the expiry of a grace period, the giving of notice,
the making of any determination hereunder or any combination thereof) be an
Event of Default.       “Delegate” means any delegate, agent, attorney or
co-trustee appointed by the Trustee.       “Employee Plan” means an employee
pension benefit plan (other than a Multiemployer Plan) subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.       “ERISA” means, at any date, the United
States Employee Retirement Income Security Act of 1974 and the regulations
promulgated and rulings issued under it, all as the same may be in effect at
such date.       “ERISA Affiliate” means any person that for purposes of Title I
and Title IV of ERISA and Section 412 of the Code would be deemed at any
relevant time to be a single employer with the Borrower, pursuant to
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.      
“EURIBOR” means:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is
available) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Agent at its request quoted by the Reference Banks to
leading banks in the European interbank market,

    as of the Specified Time on the Quotation Date for the offering of deposits
in the currency of the relevant sum and for a period comparable to the relevant
interest period for that sum.       “Event of Default” means any event or
circumstance described as such in Clause 17 (Events of Default).       “Existing
L/C Facilities” means:

  (a)   the $77,000,000 letter of credit facility dated 3 March 2006 granted by
The Royal Bank of Scotland plc in favour of the Borrower; and     (b)   the
$5,000,000 letter of credit facility dated 4 February 2008 granted by The Royal
Bank of Scotland plc in favour of the Borrower,

    both as amended and restated from time to time.       “Expiry Date” means,
in relation to a Letter of Credit, the date upon which the maximum aggregate
liability thereunder is to be reduced to zero.

-4-



--------------------------------------------------------------------------------



 



    “Facility” means the multicurrency letter of credit facility granted to the
Borrower in this Agreement as described in Clause 2 (The Facility).      
“Facility Office” means, in relation to the Agent, the office identified with
its signature below or such other office as it may select by notice and in
relation to any Lender and subject to the provisions of Clause 12.1.1
(Mitigation), the office notified by it to the Agent in writing prior to the
date hereof (or, in the case of a Transferee, at the end of the Transfer
Certificate to which it is a party as Transferee) or such other office as it may
from time to time select by notice to the Agent.       “Fee Letter” means any
letter or letters dated on or about the date of this Agreement between the Agent
and the Borrower setting out any of the fees referred to in Clause 18 (Fees).  
    “Finance Documents” means this Agreement, the Fee Letters together with such
other documents as may be agreed in writing by the Agent and the Borrower.      
“Finance Party” means the Agent, the Arranger or any Lender.       “Financial
Indebtedness” means any indebtedness for or in respect of:

  (a)   moneys borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     (d)   the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a finance or capital lease;     (e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);     (f)   any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;     (g)   any derivative transaction entered
into in connection with protection against or benefit from fluctuation in any
rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shall be taken into account);     (h)   any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by a bank or
financial institution;     (i)   any amount raised by the issue of redeemable
shares;

-5-



--------------------------------------------------------------------------------



 



  (j)   any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into this agreement is
to raise finance;     (k)   (without double counting) the amount of any
liability in respect of any guarantee or indemnity for any of the items referred
to in paragraphs (a) to (j) above.

    “FSA Handbook” means the UK Financial Services Authority Handbook of Rules
and Guidance (as amended from time to time).       “Funds at Lloyd’s” or “FAL”
has the meaning given to it under paragraphs 16 and 17 of the Membership Byelaw
(No. 5 of 2005).       “GAAP” has the meaning given to such term in the U.S.
Facility Agreement.       “General Prudential Sourcebook” or “GENPRU” means the
General Prudential Sourcebook for Banks, Building Societies, Insurers and
Investment Firms (as amended and replaced from time to time), which forms part
of the FSA Handbook.       “Group” means the Borrower and its subsidiaries for
the time being.       “HCC Re” means HCC Reinsurance Company Limited.       “HCC
Re FAL” means such part of the Account Party’s Funds at Lloyd’s as is provided
to Lloyd’s by HCC Re on behalf of the Account Party with respect to the Managed
Syndicates, being £943,658.32 in cash and $10,500,000 and £614,873.80 general
deposit investments as at 30 October 2009, until such time as that cash and
those investments cease to be part of the Account Party’s Funds at Lloyd’s.    
  “Insurance Company Subsidiary” means any of the Insurance Company Subsidiaries
as defined in the U.S. Facility Agreement.       “Insurers Prudential
Sourcebook” or “INSPRU” means the Prudential Sourcebook for Insurers (as amended
and replaced from time to time), which forms part of the FSA Handbook.      
“Interest Period” means in relation to an Unpaid Sum, each period determined in
accordance with Clause 20 (Default Interest and Break Costs).       “IRS” means
the United States Internal Revenue Service or any successor.       “Lender”
means;

  (a)   an Original Lender as named in Schedule 1 (The Original Lenders); or    
(b)   any financial institution which has become a party hereto in accordance
with Clause 30 (Assignments and Transfers),

    and which has not ceased to be a party hereto in accordance with the terms
hereof.

-6-



--------------------------------------------------------------------------------



 



    “Letter of Credit” means a letter of credit issued or to be issued pursuant
to Clause 3 (Availability and Utilisation of the Facility) substantially in the
form set out in Schedule 4 (Form of Letter of Credit) or in any other form
requested by the Borrower and agreed by the Agent (with the prior consent of the
Lenders).       “Letter of Credit Commission Rate” means 0.90 per cent. per
annum. “LIBOR” means:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the currency or interest period of the relevant sum) the arithmetic mean of
the rates (rounded upwards to four decimal places) as supplied to the Agent at
its request quoted by the Reference Banks to leading banks in the London
interbank market,

    as of the Specified Time on the Quotation Date for the offering of deposits
in the currency of the relevant sum and for a period comparable to the relevant
interest period for that sum.       “LMA” means the Loan Market Association.    
  “Lloyd’s” means the Society incorporated by Lloyd’s Act 1871 by the name of
Lloyd’s.       “Lloyd’s Deposit” has the meaning given to such expression in
paragraph 1 of the Definitions Byelaw (No. 7 of 2005).       “Managed Syndicate”
means each of syndicate 4040 and syndicate 4141 at Lloyd’s (including, if any
such syndicate merges, any successor), under the management of the Managing
Agent.       “Managing Agent” means HCC Underwriting Agency Ltd.      
“Mandatory Cost” means in relation to any Unpaid Sum the percentage rate per
annum calculated by the Agent in accordance with Schedule 6 (Mandatory Cost
Formulae).       “Margin Stock” means margin stock or “margin security” within
the meaning of Regulations T, U and X.       “Material Adverse Effect” means a
material adverse effect on:

  (a)   the business, operations, property or condition (financial or otherwise)
of the Group (taken as a whole);     (b)   the ability of the Borrower to
perform its material or payment obligations under the Finance Documents; or    
(c)   the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under the Finance Documents.

-7-



--------------------------------------------------------------------------------



 



    “Member” means a Corporate Member or a Name.       “Multiemployer Plan”
means a “multiemployer plan” (as defined in Section (3)(37) of ERISA)
contributed to for any employees of the Borrower or any ERISA Affiliate.      
“Name” means an individual member of Lloyd’s.       “Notice of Termination”
means a notice of the kind defined in Clause 4.1 (Availability and Termination
Provisions).       “Optional Currency” means a currency (other than the Base
Currency) which complies with the conditions set out in Clause 2.7 (Conditions
relating to Optional Currencies).       “Original Financial Statements” means
the audited consolidated financial statements of the Group for its financial
year ended 31 December 2008.       “Outstandings” means, the Base Currency
Amount in respect of each outstanding Letter of Credit.       “Participating
Member State” means any member state of the European Communities that adopts or
has adopted the euro as its lawful currency in accordance with legislation of
the European Community relating to Economic and Monetary Union.       “Party”
means a party to this Agreement.       “PBGC” means the U.S. Pension Benefit
Guaranty Corporation, or any entity succeeding to all or any of its functions
under ERISA.       “Property” means any interest in any kind of property, right
or asset, whether real or personal, tangible or intangible.       “Quarterly
Monitoring Return” means the quarterly monitoring return produced for Lloyd’s in
respect of a Managed Syndicate.       “Quotation Date” means, in relation to any
period for which an interest rate is to be determined:

  (a)   (if the currency is domestic sterling) the first day of that period;    
(b)   (if the currency is euro) two TARGET Days before the first day of that
period; or     (c)   (for any other currency) two Business Days before the first
day of that period,

    unless market practice differs in the Relevant Interbank Market for a
currency, in which case the Quotation Date for that currency will be determined
by the Agent in accordance with market practice in the Relevant Interbank Market
(and if quotations would normally be given by leading banks in the Relevant
Interbank Market on more than one day, the Quotation Date will be the last of
those days).

-8-



--------------------------------------------------------------------------------



 



    “Rating” means:

  (a)   in the case of Standard and Poor’s:

  (i)   with respect to the Borrower, the Credit Rating (Local Currency); or    
(ii)   with respect to HCC Re, the Financial Strength Rating; and

  (b)   in the case of A.M. Best, with respect to any Insurance Company
Subsidiary (other than HCC Re), the Best’s Financial Strength Rating.

    “Realistic Disaster Scenario” means any realistic disaster scenario
presented in a business plan prepared in relation to a Managed Syndicate under
paragraph 14 of the Underwriting Byelaw (No. 2 of 2003) which shows the
potential impact upon the Managed Syndicate of a catastrophic event.      
“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.       “Reference Banks” means,
in relation to LIBOR, the principal London offices of Barclays Bank PLC and The
Royal Bank of Scotland and in relation to EURIBOR, the principal London offices
of Barclays Bank PLC and The Royal Bank of Scotland or such other banks as may
be appointed by the Agent in consultation with the Borrower.       “Regulations
T, U and X” means, respectively, Regulations T, U and X of the Board of
Governors of the Federal Reserve System of the United States (or any successor)
as now and from time to time in effect from the date of this Agreement.      
“Relevant Interbank Market” means in relation to euro, the European interbank
market, and, in relation to any other currency, the London interbank market.    
  “Repeated Representations” means:

  (a)   on the Utilisation Date, each of the Representations; and     (b)   on
all other dates on which Representations are repeated, each of the
Representations set out in Clause 14.1 (Status) to Clause 14.7 (Account Party),
Clause 14.10 (No Default) and Clause 14.13 (Pari passu ranking) to Clause 14.19
(Taxation).

    “Representations” means each of the representations set out in Clause 14
(Representations).       “Screen Rate” means:

  (a)   in relation to LIBOR, the British Bankers’ Association Interest
Settlement Rate for the relevant currency and period; and     (b)   in relation
to EURIBOR, the percentage rate per annum determined by the Banking Federation
of the European Union for the relevant period,

-9-



--------------------------------------------------------------------------------



 



    displayed on the appropriate page of the Reuters screen. If the agreed page
is replaced or service ceases to be available, the Agent may specify another
page or service displaying the appropriate rate after consultation with the
Borrower and the Lenders.       “SEC” means the United States Securities and
Exchange Commission or any successor thereto.       “Security” means a mortgage,
charge, pledge, lien or other encumbrance securing any obligation of any person
or any arrangement having a similar effect.       “Security Documents” means any
document designated as such by the Agent and the Borrower, creating or expressed
to create, any Security over all or part of its assets in respect of the
obligations of the Borrower under the Finance Documents. For the avoidance of
doubt, there are no Security Documents as at the date of this Agreement.      
“Secured Obligation” means all obligations at any time due, owing or incurred by
the Borrower to any Secured Party under the Finance Documents, whether present
or future, actual or contingent.       “Secured Parties” means the Trustee, the
Receiver or Delegate, the Agent and each Lender from time to time party to this
Agreement.       “Specified Time” means 11.00 a.m. London time on the Quotation
Date.       “Standard and Poor’s” means Standard and Poor’s Rating Services, a
division of The McGraw Hill Companies, Inc.       “Subordinated Funds at
Lloyd’s” shall have the meaning ascribed to it in Clause 2.4 (Ranking of Funds
at Lloyd’s).       “Syndicate Arrangement” means any arrangement entered into by
a managing agent at Lloyd’s on behalf of the Account Party together with the
other members of a syndicate with respect to financing or reinsurance for the
purposes of or in connection with the underwriting business carried on by all
such members of that syndicate.       “TARGET2” means the Trans-European
Automated Real-time Gross Settlement Express Transfer payment system which
utilises a single shared platform and which was launched on 19 November 2007.  
    “TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.       “Term” means, save as otherwise provided herein:

  (a)   in relation to any Letter of Credit, the period from its Commencement
Date until its Expiry Date; and     (b)   in relation to an Unpaid Sum, any of
those periods mentioned in Clause 20.1 (Default Interest Periods).

-10-



--------------------------------------------------------------------------------



 



    “Total Commitments” means the aggregate of the Lenders’ Commitments, being
$152,000,000 as at the date of this Agreement.       “Transaction Security”
means any Security created or expressed to be created in favour of the Trustee
pursuant to the Security Documents.       “Transferee” means a person to which a
Lender seeks to transfer by novation all or part of such Lender’s rights,
benefits and obligations under the Finance Documents.       “Transfer
Certificate” means a certificate substantially in the form set out in Schedule 7
(Form of Transfer Certificate) or in any other form agreed between the Agent and
the Borrower.       “Transfer Date” means in relation to any Transfer
Certificate, the date for making of the Transfer as specified in such Transfer
Certificates.       “Unfunded Liabilities” means, with respect to any Employee
Plan, at any time, the amount (if any) by which (a) the present value of all
benefits under such Employee Plan exceeds (b) the fair market value of all
Employee Plan assets allocable to such benefits, all determined as of the then
most recent actuarial valuation report for such Employee Plan, but only to the
extent that such excess represents a potential liability of any member of the
Controlled Group to the PBGC or an Employee Plan under Title IV of ERISA. With
respect to Multiemployer Plans, the term “Unfunded Liabilities” shall also
include incurred withdrawal liability under Section 4201 of ERISA to any
Multiemployer Plans to which Borrower or any member of a Controlled Group for
employees of the Borrower contributes.       “Unpaid Sum” means any sum due and
payable but unpaid by the Borrower under the Finance Documents.      
“Unreimbursed Amounts” means, collectively, as of any date of determination, all
amounts drawn under any Letter of Credit but not repaid on such date.      
“U.S. Facility Agreement” means the $200,000,000 revolving loan agreement dated
24 November 2004 as amended and restated from time to time, between, amongst
others, the Borrower as borrower, Wells Fargo Bank, National Association as
administrative agent, lead arranger and lender, Wachovia Bank, National
Association as syndications agent and lender and The Royal Bank of Scotland as
lender and, in circumstances where the U.S. Facility Agreement has been repaid,
prepaid, cancelled, terminated and/or otherwise ceases to have effect and/or all
or any of the defined terms used therein which are referred to in this Agreement
ceases to exist, the provisions of the U.S. Facility Agreement and the relevant
defined terms in effect immediately prior to such repayment, prepayment,
cancellation, termination or other cessation of effect or existence shall, for
the purposes of this Agreement only, be regarded as continuing and in full force
and effect unless and until the Lenders agree otherwise.       “U.S. Facility
Obligor” means an Obligor under the U.S. Facility Agreement.



-11-



--------------------------------------------------------------------------------



 



    “U.S. Tax” means any federal, state, local income, gross receipts, license,
premium, windfall profits, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), real property, personal property,
sales, use, registration, value added, alternative or add-on minimum, estimated
or other tax of any kind whatsoever, imposed by the U.S. including any interest,
penalty or addition thereto, whether disputed or not.       “Utilisation Date”
means the date on which the relevant Letter of Credit is to be issued by the
Agent.       “Utilisation Request” means a notice substantially in the form set
out in Schedule 3 (Form of Utilisation Request).   1.2   Interpretation      
Any reference in this Agreement to:

  1.2.1   any “Account Party”, the “Agent”, any “Finance Party”, any “Lender”,
any “Secured Party” and the “Trustee” shall be construed so as to include their
and any subsequent successors and permitted transferees in accordance with their
respective interests;     1.2.2   a “Clause” shall be construed as a reference
to a clause hereof;     1.2.3   “continuing”, in relation to an Event of
Default, shall be construed as a reference to an Event of Default which has not
been remedied or waived in accordance with the terms hereof and, in relation to
a Default, one which has not been remedied within the relevant grace period or
waived in accordance with the terms hereof;     1.2.4   the “equivalent” on any
date in one currency (the “first currency”) of an amount denominated in another
currency (the “second currency”) shall be construed as a reference to the amount
of the first currency which could be purchased with the amount of the second
currency at the spot rate of exchange quoted by the Agent at or about 11.00 a.m.
on such date for the purchase of the first currency with the second currency;  
  1.2.5   “holding company” of a company or corporation shall be construed as a
reference to any other company or corporation in respect of which it is a
subsidiary;     1.2.6   a “law” shall be construed as any law (including common
or customary law), statute, constitution, decree, judgment, treaty, regulation,
directive, byelaw, order or any other legislative measure of any government,
supranational, local government, statutory or regulatory body or court;    
1.2.7   “Lloyd’s syndicate accounting rules” shall be construed as a reference
to the Lloyd’s syndicate accounting rules within the meaning of the Definitions
Byelaw (No. 7 of 2005);

-12-



--------------------------------------------------------------------------------



 



  1.2.8   a “month” shall be construed as a reference to a period starting on
one day in a calendar month and ending on the numerically corresponding day in
the next succeeding calendar month save that:

  (a)   if any such numerically corresponding day is not a Business Day, that
period shall end on the next succeeding Business Day to occur in that next
succeeding calendar month or, if there is none, shall end on the immediately
preceding Business Day; and     (b)   if there is no numerically corresponding
day in that next succeeding calendar month, that period shall end on the last
Business Day in that next succeeding calendar month;

  1.2.9   “permitted under the U.S. Facility Agreement” shall be construed to
include acts, omissions and events:

  (a)   expressly permitted by the wording of the U.S. Facility Agreement; or  
  (b)   permitted by such prior written consent of the Lenders, as defined in
the U.S. Facility Agreement, as may be necessary thereunder;

  1.2.10   a “person” shall be construed as a reference to any person, firm,
company, corporation, government, state or agency of a state or any association,
trust or partnership (whether or not having separate legal personality) or two
or more of the foregoing;     1.2.11   a “Schedule” shall, subject to any
contrary indication, be construed as a reference to a schedule hereto;    
1.2.12   a “subsidiary” means a subsidiary within the meaning of section 1159 of
the Companies Act 2006;     1.2.13   a “successor” of any party shall be
construed so as to include an assignee or successor in title of such party and
any person which under the laws of its jurisdiction of incorporation or domicile
has assumed the rights and obligations of such party under this Agreement or to
which, under such laws, those rights and obligations have been transferred;    
1.2.14   a “syndicate” shall be construed as a reference to a group of Members
or a single Corporate Member underwriting insurance business at Lloyd’s through
the agency of a managing agent to which a particular syndicate number is
assigned by the Council of Lloyd’s;     1.2.15   “Tax” shall be construed so as
to include any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);

-13-



--------------------------------------------------------------------------------



 



  1.2.16   “U.S.” and “United States” means the United States of America, its
territories, possessions and other areas subject to the jurisdiction of the
United States of America;     1.2.17   “VAT” shall be construed as a reference
to value added tax provided for in the Value Added Tax Act 1994 including any
similar tax which may be imposed in place thereof from time to time;     1.2.18
  the “winding up”, “dissolution” or “administration” of a company or
corporation shall be construed so as to include any equivalent or analogous
proceedings under the law of the jurisdiction in which such company or
corporation is incorporated or any jurisdiction in which such company or
corporation carries on business including the seeking of liquidation, winding
up, reorganisation, dissolution, administration, arrangement, adjustment and
protection or relief of debtors; and     1.2.19   a “year” shall, except when
used to refer to a year of account or a financial year, be construed as a
reference to a calendar year.

1.3   Currency       In this Agreement:

  1.3.1   “$” and “dollars” denote the lawful currency for the time being of the
United States of America;     1.3.2   “£” and “sterling” denote the lawful
currency of the United Kingdom; and     1.3.3   “€” and “euro” denote the single
currency unit of the Participating Member States.

1.4   Agreements, Statutes and Byelaws       Any reference in this Agreement to:

  1.4.1   the consent of the Agent shall be construed as the consent of the
Agent acting in accordance with the prior instructions of the Lenders, unless
otherwise stated and that the Borrower shall be entitled to assume that the
Agent is so acting;     1.4.2   this Agreement or any other agreement or
document shall be construed as a reference to this Agreement or, as the case may
be, such other agreement or document as the same may have been, or may from time
to time be, amended, varied, novated or supplemented;     1.4.3   a statute or
statutory instrument shall be construed as a reference to that statute or
statutory instrument as the same may have been, or may from time to time be,
amended or, in the case of a statute, re-enacted;     1.4.4   a time of day is a
reference to London time; and

-14-



--------------------------------------------------------------------------------



 



  1.4.5   a byelaw shall be construed as a reference to a byelaw made under
Lloyd’s Acts 1871 to 1982 as the same may have been, or may from time to time
be, amended or replaced.

1.5   Headings       Clause and Schedule headings herein are for ease of
reference only.   1.6   Gender       Words herein importing one gender shall
include the other genders.   1.7   Singular and Plural       Words herein
denoting the singular number only shall include the plural number also and vice
versa.   1.8   Third Party Rights       A person who is not a party to this
Agreement has no right under the Contract (Rights of Third Parties) Act 1999 to
enforce any term of this Agreement.   2.   THE FACILITY   2.1   Grant of the
Facility       Subject to the terms of this Agreement, the Lenders grant to the
Borrower on behalf of the Account Party, upon the terms and subject to the
conditions hereof, a multicurrency standby letter of credit facility in an
aggregate amount equal to the Total Commitments.   2.2   Purpose and Application
      The Facility is made available for the purpose of enabling Funds at
Lloyd’s to be provided for the general business at Lloyd’s of the Account Party
for the 2010 year of account (and any other prior open year of account) and,
accordingly, the Borrower shall ensure that all Letters of Credit will form part
of the Lloyd’s Deposit of the Account Party and the Lenders shall not be obliged
to concern themselves with such application.   2.3   Initial Conditions
Precedent       Save as the Lenders may otherwise agree, the Borrower may not
deliver a Utilisation Request unless the Agent has confirmed to the Borrower and
each of the Lenders that it has received all of the documents and other evidence
listed in Schedule 2 (Conditions Precedent) and that each is, in form and
substance, satisfactory to the Agent, such confirmation to be given promptly by
the Agent upon receipt of such documents and other evidence.   2.4   Ranking of
Funds at Lloyd’s       It is acknowledged by the parties hereto that, subject to
the duties of Lloyd’s as trustee of all Funds at Lloyd’s and to any conditions
and requirements prescribed under the Membership Byelaw (No. 5 of 2005) which
are for the time being applicable, the Facility will provide Funds at Lloyd’s
for the Account Party which, to the extent that the Borrower is able to procure
the same upon and subject to the terms of this

-15-



--------------------------------------------------------------------------------



 



    Agreement, shall rank senior to all other Funds at Lloyd’s of the Account
Party from time to time other than the HCC Re FAL (the “Subordinated Funds at
Lloyd’s”).

2.5   Application of Funds at Lloyd’s       The Borrower shall use all
reasonable endeavours to ensure that the Subordinated Funds at Lloyd’s of the
Account Party (if any) are applied to the fullest extent possible before any
payment is requested under a Letter of Credit (including, without limitation,
obtaining a letter of comfort and a reimbursement agreement with respect to the
order of application of Funds at Lloyd’s, each in a form and substance
satisfactory to the Lenders).   2.6   Further conditions precedent       The
Agent will only be obliged to comply with Clause 3.3 (Issue of Letters of
Credit) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

  2.6.1   no Default is continuing or would result from the issue of the
proposed Letter of Credit;     2.6.2   the Repeated Representations are true in
all material respects;

2.7   Conditions relating to Optional Currencies

  2.7.1   A currency will constitute an Optional Currency in relation to a
proposed Letter of Credit if:

  (a)   it is readily available in the amount required and freely convertible
into the Base Currency in the Relevant Interbank Market on the Utilisation Date
for that proposed Letter of Credit; and     (b)   has been approved by the Agent
(acting on the instructions of all the Lenders) on or prior to receipt by the
Agent of the relevant Utilisation Request for that proposed Letter of Credit.

  2.7.2   If the Agent has received a written request from the Borrower for a
currency to be approved under paragraph 2.7.1(b) above, the Agent will confirm
to the Borrower by the date falling six Business Days before the proposed
Utilisation Date:

  (a)   whether or not the Lenders have granted their approval; and     (b)   if
approval has been granted, the minimum amount for any subsequent Utilisation in
that currency.

2.8   Finance Parties’ rights and obligations

  2.8.1   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

-16-



--------------------------------------------------------------------------------



 



  2.8.2   The rights of each Finance Party under or in connection with the
Finance Documents are separate and independent rights and any debt arising under
the Finance Documents to a Finance Party from the Borrower shall be a separate
and independent debt.     2.8.3   A Finance Party may, except as otherwise
stated in the Finance Documents, separately enforce its rights under the Finance
Documents.

2.9   Cancellation of the Letters of Credit under the Existing L/C Facilities  
    The Borrower shall procure that, on and with effect from the Commencement
Date of the first Letter of Credit, the actual and contingent liabilities under
any letter of credit issued under the Existing L/C Facilities shall be reduced
to zero provided that this Clause shall not prevent the issue of a Letter of
Credit under this Agreement before such a reduction if the validity or
commencement of the Letter of Credit to be issued is conditional on the release
of all outstanding letters of credit issued under the Existing L/C Facilities.  
3.   AVAILABILITY AND UTILISATION OF THE FACILITY   3.1   Availability Periods  
    Save as otherwise provided in this Clause 3, all requests by the Borrower
for the issue of a Letter of Credit or the amendment of a Letter of Credit by
increasing the amount thereof shall be made during the Availability Period and
the Available Commitment of a Lender shall at the end of the Availability Period
be reduced to zero.   3.2   Utilisation Conditions       Save as otherwise
provided herein, a Letter of Credit will be issued or amended by increasing the
amount thereof at the request of the Borrower during the Availability Period if:

  3.2.1   not less than five Business Days (or such lesser number of Business
Days as the Agent and the Lenders may agree) before the proposed Utilisation
Date, the Agent has received a duly completed Utilisation Request from the
Borrower;     3.2.2   the proposed Utilisation Date is a Business Day falling
within the Availability Period;     3.2.3   the proposed amount of the Letter of
Credit or the proposed increase in the amount thereof is:

  (a)   if the currency selected is the Base Currency (i) not less than
$5,000,000 or (ii) (where the Available Facility is less than $5,000,000) equal
to the Available Facility; and     (b)   if the currency selected is an Optional
Currency, the minimum amount specified by the Agent pursuant to paragraph
2.7.2(b) above of Clause 2.7 (Conditions relating to Optional Currencies) or, if
less, the Available Facility; and;

-17-



--------------------------------------------------------------------------------



 



  (c)   in any event such that its Base Currency Amount is less than or equal to
the Available Facility;

  3.2.4   the proposed initial Term of the Letter of Credit is (subject to the
terms thereof) at least four years and its Expiry Date is no later than 31
December 2013;     3.2.5   the delivery instructions for the Letter of Credit
are specified;     3.2.6   as a result of the proposed Letter of Credit being
issued, Outstandings will not exceed the Total Commitments; and     3.2.7   as a
result of the proposed Letter of Credit being issued, participation in the
Letter of Credit by any Lender will not cause its Commitment to be exceeded; and
    3.2.8   the beneficiary of the Letter of Credit is Lloyd’s.

3.3   Completion of Letters of Credit

  3.3.1   If the conditions set out in this Agreement have been met, the Agent
shall notify the Lenders of the Utilisation Request and confirm satisfaction of
such conditions and the Agent is hereby authorised to arrange for the issue or
amendment of any Letter of Credit by:

  (a)   completing the Commencement Date and the Expiry Date of such Letter of
Credit;     (b)   completing the schedule to such Letter of Credit with the
percentage participation of each Lender as allocated pursuant to the terms
hereof;     (c)   (in the case of an amendment increasing the amount thereof)
amending such Letter of Credit in such manner as Lloyd’s may agree; and     (d)
  executing such Letter of Credit on behalf of each Lender and following such
execution delivering such Letter of Credit to Lloyd’s on the Utilisation Date.

  3.3.2   The Agent shall notify each Lender, no later than two Business Days
prior to the proposed Utilisation Date (or by such shorter time as may be agreed
to by all of the Lenders), of the Letter of Credit that is to be issued by the
Agent on behalf of the Lenders, the proposed Term, the aggregate principal
amount of the Letter of Credit and the amount of the Letter of Credit allocated
to such Lender pursuant to this Agreement.     3.3.3   Each Lender will
participate in each Letter of Credit through its Facility Office in the
proportion borne by its Available Commitment to the Available Facility
immediately prior to the issue of each such Letter of Credit.

-18-



--------------------------------------------------------------------------------



 



3.4   Letter of Credit Commission       The Borrower shall pay to the Agent on
account of each Lender, in respect of each Letter of Credit issued under this
Agreement, a letter of credit commission on the Outstandings in dollars at the
Letter of Credit Commission Rate, such letter of credit commission to be paid
quarterly in advance in respect of each successive period of three months ending
on 31 March, 30 June, 30 September and 31 December of year (or such shorter
period as shall end on the applicable Expiry Date or the date on which a
cancellation of that Letter of Credit becomes effective) starting on the
Commencement Date for such Letter of Credit and to be paid within five Business
Days of the Agent notifying the Borrower of the amount of the letter of credit
commission for the relevant period.   3.5   Commitment Commission       The
Borrower shall pay to the Agent on account of each Lender a commitment
commission in dollars calculated on a daily basis at the rate of 0.15 per cent.
per annum by reference to the amount of the unutilised and uncancelled Base
Currency Amount of the Facility calculated on a daily basis and payable
quarterly in arrears on the last day of each successive period of three months
which ends during the Availability Period and on the last day of such period.  
4.   LETTERS OF CREDIT UNDER THE FACILITY   4.1   Availability and Termination
Provisions       Each Party hereto acknowledges that each Letter of Credit has
an initial Term of not less than four years and shall remain in force until, on
or after the date of its issue but on or prior to 31 December of any year for
which the Letter of Credit is in force, not less than four years notice is given
in accordance with the terms thereof (a “Notice of Termination”) that such
Letter of Credit will be terminated on the date specified in the notice.   4.2  
Notice of Termination       The Agent covenants that it shall give a Notice of
Termination to Lloyd’s in respect of any Letter of Credit issued hereunder prior
to 31 December 2009, so that each such Letter of Credit expires on 31
December 2013 (whereupon the maximum contingent liabilities of each Lender are
reduced to zero).   4.3   Applied Letters of Credit       If, notwithstanding
the provisions of Clause 2.5 (Application of Subordinated Funds at Lloyd’s), any
sum is paid under a Letter of Credit (an “Applied Letter of Credit”) before the
Subordinated Funds at Lloyd’s of the Account Party have been applied to the
fullest extent possible, the Borrower shall, to any extent necessary to
facilitate the indemnification of each Lender under Clause 5.2 (Borrower’s
Indemnity to the Lenders), use all reasonable endeavours to procure the release
by Lloyd’s of the Subordinated Funds at Lloyd’s and (subject to the Agent
receiving confirmation that no Default or Event of Default is then continuing):

-19-



--------------------------------------------------------------------------------



 



  4.3.1   a supplementary Letter of Credit will be issued in an amount equal to
the sum paid under the Applied Letter of Credit and having an Expiry Date which
is the same as that of the Applied Letter of Credit; or     4.3.2   the Applied
Letter of Credit will be amended by increasing the amount thereof by an amount
equal to the sum so paid,

    provided that the Agent, on behalf of the Lenders, has received written
confirmation from Lloyd’s that (a) such supplementary Letter of Credit or
increase in the amount of the Applied Letter of Credit is conditional upon the
release of the Subordinated Funds at Lloyd’s; and (b) the released Subordinated
Funds at Lloyd’s will be paid directly to the Agent on behalf of the Lenders
without deduction.   5.   BORROWER’S LIABILITIES IN RELATION TO LETTERS OF
CREDIT   5.1   Immediately payable       If a demand is made by Lloyd’s under a
Letter of Credit, the Agent shall promptly notify the Borrower and the Lenders.
  5.2   Borrower’s Indemnity to Lenders       The Borrower shall irrevocably and
unconditionally as a primary obligation indemnify (within three Business Days’
of demand by the Agent) each Lender against:

  5.2.1   any sum paid or due and payable by such Lender under any Letter of
Credit; and     5.2.2   all liabilities, costs (including, without limitation,
any costs incurred in funding any amount which falls due from such Lender under
or in connection with such Letter of Credit), claims, losses and expenses which
such Lender may at any time reasonably incur or sustain in connection with any
Letter of Credit.

5.3   Preservation of Rights       Neither the obligations of the Borrower set
out in this Clause 5 nor the rights, powers and remedies conferred on any Lender
by this Agreement or by law shall be discharged, impaired or otherwise affected
by:

  5.3.1   the winding up, dissolution, administration or reorganisation of any
Lenders or any other person or any change in its status, function, control or
ownership;     5.3.2   any of the obligations of any Lenders or any other person
hereunder or under any Letter of Credit or under any other security taken in
respect of the Borrower’s obligations hereunder or otherwise in connection with
the Letter of Credit being or becoming illegal, invalid, unenforceable or
ineffective in any respect;

-20-



--------------------------------------------------------------------------------



 



  5.3.3   time or other indulgence being granted or agreed to be granted to the
Lenders or any other person in respect of its obligations hereunder or under or
in connection with any Letter of Credit or under any such other security;    
5.3.4   the amendment to, or any variation, waiver or release of, any obligation
of any Lender or any other person under any Letter of Credit or this Agreement;
or     5.3.5   any other act, event or omission which, but for this Clause 5,
might operate to discharge, impair or otherwise affect any of the obligations of
the Borrower set out in this Clause 5 or any of the rights, powers or remedies
conferred upon any Lender by this Agreement or by law.

    The obligations of the Borrower set out in this Clause 5 shall be in
addition to and independent of every other security which any Lenders may at any
time hold in respect of the Borrower’s obligations hereunder.   5.4   Settlement
Conditional       Any settlement or discharge between the Borrower and the
Lenders shall be conditional upon no security or payment to such Lender by the
Borrower, or any other person on behalf of the Borrower, being avoided or
reduced by virtue of any laws relating to bankruptcy, insolvency, liquidation or
similar laws of general application and, if any such security or payment is so
avoided or reduced, such Lender shall be entitled to recover the value or amount
by which such security or payment from the Borrower is so avoided or reduced
subsequently as if such settlement or discharge had not occurred.   5.5   Right
to make Payments under Letters of Credit       Each Lender shall be entitled to
make any payment in accordance with the terms of the relevant Letter of Credit
without any reference to or further authority from the Borrower or any other
investigation or enquiry. The Borrower irrevocably authorises each Lender to
comply with any demand under a Letter of Credit which is valid on its face.   6.
  RATINGS DOWNGRADE   6.1   Notification of rating       The Borrower shall
immediately notify the Agent of any change in the rating assigned to it by
Standard and Poor’s or to any Insurance Company Subsidiary by A.M. Best.   6.2  
Action upon Ratings Downgrade       If at any time:

  6.2.1   the Rating assigned to the Borrower by Standard and Poor’s is lower
than A-;     6.2.2   the Rating assigned to HCC Re by Standard and Poor’s is
lower than A-;     6.2.3   the Rating assigned to any Insurance Company
Subsidiary (other than HCC Re and the companies referred to in paragraphs 6.2.4
and 6.2.5 below) by A.M. Best is lower than A;

-21-



--------------------------------------------------------------------------------



 



  6.2.4   the Rating assigned to American Contractors Indemnity Company, United
States Surety Company or Perico Life Insurance Company is lower than B++; or    
6.2.5   the Rating assigned to Pioneer General Insurance Company by A.M. Best is
lower than B+,

    (each a “Ratings Downgrade”) then the Borrower shall either:

  (a)   within:

  (i)   3 Business Days of the relevant Ratings Downgrade deposit, or procure
the deposit of, cash or other assets with Lloyd’s in the amount necessary to
secure the return of each Letter of Credit issued under this Agreement, such
deposit to be made in exchange for an appropriate undertaking from Lloyd’s that
each such Letter of Credit will be returned in due course (and promptly
thereafter, deliver to the Agent evidence satisfactory to the Agent, that such
deposit has occurred and such undertaking has been obtained); and     (ii)   15
Business Days of the relevant Ratings Downgrade, procure that:

  (1)   each Letter of Credit issued under this Agreement is returned by Lloyd’s
to the Agent; or     (2)   the liabilities of the Lenders under each Letter of
Credit are otherwise reduced to zero to the satisfaction of the Lenders

      (a “Letter of Credit Cancellation”); or     (b)   if it can demonstrate,
to the reasonable satisfaction of the Lenders, that the lenders under the U.S.
Facility Agreement have provided their consent, within 3 Business Days of the
relevant Ratings Downgrade, provide Cash Collateral to the Trustee in an amount
equal to the Outstandings at such time.

    For the avoidance of doubt, if the Borrower neither provides Cash Collateral
nor effects a Letter of Credit Cancellation in accordance with the terms of
paragraphs (a) and (b) above, this shall constitute an immediate Event of
Default pursuant to Clause 17.3 (Specific Covenants).   6.3   Further Letters of
Credit       For so long as any of the circumstances described in sub-clauses
6.2.1 to 6.2.5 above are in existence, the Borrower may not submit a Utilisation
Request and no Lender shall be obliged to participation in any further Letter of
Credit under this Agreement.   6.4   Repayment of Cash Collateral       If,
following the provision of Cash Collateral to the Trustee in accordance with
Clause 6.2 (Action upon Ratings Downgrade) above:

  6.4.1   the Rating assigned to the Borrower by Standard and Poor’s is A- or
better;

-22-



--------------------------------------------------------------------------------



 



  6.4.2   the Rating assigned to HCC Re by Standard and Poor’s is A- or better;
    6.4.3   the Rating assigned to any Insurance Company Subsidiary (other than
HCC Re and the companies referred to in paragraphs 6.2.4 and 6.2.5 below) by
A.M. Best is A or better;     6.4.4   the Rating assigned to American
Contractors Indemnity Company, United States Surety Company or Perico Life
Insurance Company is B++ or better; and     6.4.5   the Rating assigned to
Pioneer General Insurance Company by A.M. Best is B+ or better,

    the Trustee shall, upon three Business Days’ notice from the Borrower, repay
such Cash Collateral to the Borrower.   7.   CANCELLATION AND PREPAYMENT   7.1  
Cancellation of the Available Facility       The Borrower may, by giving to the
Agent not less than 10 Business Days’ prior notice to that effect, cancel the
whole or any part (being a minimum amount of $5,000,000) of the Available
Facility and no amount so cancelled may be subsequently reinstated. Any
cancellation under this Clause 7.1 shall reduce the Commitment and the Available
Commitment of each Lender rateably.   7.2   Cancellation of Letters of Credit  
    The Borrower may give the Agent not less than 10 Business Days’ prior notice
of its intention to procure that the liability of each Lender under any Letter
of Credit is reduced to zero (whereupon it shall do so).   7.3   Notice of
Cancellation       Any notice of cancellation given by the Borrower pursuant to
this Clause 7 shall be irrevocable, shall specify the date upon which such
cancellation is to be made and the amount of such cancellation and shall oblige
the Borrower to procure such cancellation on such date.   7.4   Notice of
Removal of a Lender       If:

  7.4.1   any Lender ceases to be an Approved Credit Institution;     7.4.2  
any sum payable to any Lender by the Borrower is required to be increased
pursuant to Clause 9 (Taxes); or     7.4.3   any Lender claims indemnification
from the Borrower under Clause 9.2 (Tax Indemnity) or Clause 11 (Increased
Costs),

    the Borrower may, whilst such circumstance continues, give the Agent at
least ten Business Days’ notice (which notice shall be irrevocable) of its
intention to cancel the Commitment of such Lender.

-23-



--------------------------------------------------------------------------------



 



7.5   Removal of a Lender       On the day the notice referred to in Clause 7.4
(Notice of Removal of a Lender) expires the Borrower at whose request a Letter
of Credit has been issued shall procure that such Lender’s Proportion of each
relevant Letter of Credit be reduced to zero (by reduction of the amount of such
Letter of Credit in an amount equal to such Lender’s Proportion).   7.6   No
Further Availability       A Lender for whose account a cancellation is to be
made under Clause 7.4 (Notice of Removal of a Lender) shall not be obliged to
participate in any Letter of Credit on or after the date upon which the Agent
receives the Borrower’s notice of its intention to procure the cancellation of
such Lender’s share of the Outstandings, and such Lender’s Available Commitment
under the Facility shall be reduced to zero.   7.7   No Other Cancellation      
The Borrower shall not cancel all or any part of the Outstandings except at the
times and in the manner expressly provided for in this Agreement.   8.  
REDUCTION OF HCC RE FAL       The Borrower may at any time procure the release
of the HCC Re FAL such that it shall no longer constitute part of the Funds at
Lloyd’s of the Account Party.   9.   TAXES   9.1   Tax Gross-Up

  9.1.1   All payments to be made by the Borrower to any Lender under the
Finance Documents shall be made free and clear of and without deduction for or
on account of Tax unless the Borrower is required to make such a payment subject
to the deduction or withholding of Tax, in which case the sum payable by the
Borrower (in respect of which such deduction or withholding is required to be
made) shall be increased to the extent necessary to ensure that such Lender
receives a sum net of any deduction or withholding equal to the sum which it
would have received had no such deduction or withholding been made or required
to be made.     9.1.2   If the Borrower is required to make a tax deduction, the
Borrower shall make that tax deduction and any payment required in connection
with that tax deduction within the time allowed and in the minimum amount
required by law.     9.1.3   The Borrower is not required to make an increased
payment under Clause 9.1.2 to a Lender, if the tax deduction in question is in
respect of Tax imposed by the United Kingdom or the United States of America or
any taxing authority of or in the United States of America and, on the date on
which the payment falls due:

-24-



--------------------------------------------------------------------------------



 



  (a)   the Borrower is able to demonstrate that the payment could have been
made to that Lender without the tax deduction had that Lender complied with its
obligations under Clause 9.1.5 below;     (b)   such Tax would not have been
levied or imposed but for that Lender’s failure to perform its obligations under
Clause 9.1.4 below; or     (c)   such Tax would not have been levied or imposed
but for that Lender changing its Facility Office from that specified in Clause
33.2 (Addresses) other than a change made pursuant to Clause 12.1.1
(Mitigation).

  9.1.4   Each Lender shall deliver to the Agent for transmission to the
Borrower (and/or such other persons as the Borrower designates) two copies (or
such other number as may be specified by the Borrower in order to comply with
then applicable requirements of U.S. law) of duly executed U.S. Internal Revenue
Service Forms W-8BEN, W-8ECI, W-8IMY or any successor to any such form (and,
where any Lender is claiming exemption from U.S. federal income and withholding
tax under Section 871(h) or 881(c) of the U.S. Tax Code a statement that it is
not a person described in Section 881(c)(3) of the U.S. Tax Code) but only so
long as that Lender remains lawfully able to do so, and/or such other forms,
certificates and documentation upon request of the Borrower as may be necessary
or appropriate to establish, in each case, that it is entitled to receive
payments under the Finance Documents without a tax deduction for U.S. federal
income or withholding tax or with a tax deduction at a reduced rate. A Lender
shall deliver the forms, certificates and documentation described in this Clause
9.1.4 to the Agent for transmission to the Borrower at the following times:

  (a)   on or prior to becoming a party to this Agreement;     (b)   upon change
in circumstances requiring a new or additional form, certificate or
documentation; and     (c)   when reasonably requested by the Borrower.

      The Agent shall deliver each form, certificate and documentation described
in this Clause 10.1.4 to the Borrower promptly following receipt.     9.1.5  
The Borrower and the Lenders shall co-operate in good faith in completing any
procedural steps necessary for the Borrower to make payments to the Lenders
without any withholding or deduction for any Taxes. In particular, the Borrower
agrees to provide such information in respect of itself as may be reasonably
requested by the Lenders in order for the Lenders to comply with any
administrative formalities required (including the completion and submission to
the taxation authority in each Lender’s country of residence, for the purpose of
any relevant double taxation treaty, of appropriate forms and documents) for the
Lenders to be exempt from withholding or deduction for

-25-



--------------------------------------------------------------------------------



 



      any Taxes under any double taxation treaty. Similarly, the Lenders
undertake to complete, file and/or provide any tax certificate or other document
as may be reasonably requested by the Borrower in writing in order for the
Borrower to be exempt from withholding or deduction for any Taxes under any
double taxation treaty.

9.2   Tax Indemnity       Without prejudice to Clause 9.1 (Tax Gross-up), if any
Lender is required to make any payment of or on account of Tax on or in relation
to any sum received or receivable under the Finance Documents (including any sum
deemed for purposes of Tax to be received or receivable by such Lender whether
or not actually received or receivable) or if any liability in respect of any
such payment is asserted, imposed, levied or assessed against any Lender, the
Borrower shall, upon demand of the Agent, promptly indemnify the Lender which
suffers a loss or liability as a result against such payment or liability,
together with any interest, penalties, costs and expenses payable or incurred in
connection therewith, provided that this Clause 9.2 shall not apply to:

  9.2.1   any Tax imposed on and calculated by reference to the net income
actually received or receivable by such Lender (but not including any sum deemed
for purposes of tax to be received or receivable by such Lender but not actually
received or receivable) by the jurisdiction in which such Lender is
incorporated; or     9.2.2   any Tax imposed on and calculated by reference to
the net income of the Facility Office of such Lender actually received or
receivable by such Lender (but not including any sum deemed for purposes of tax
to be received or receivable by such Lender but not actually received or
receivable) by the jurisdiction in which its Facility Office is located.

9.3   Claims by the Lenders       A Lender intending to make a claim pursuant to
Clause 9.2 (Tax Indemnity) shall notify the Agent of the event giving rise to
the claim, whereupon the Agent shall notify the Borrower thereof.   10.   TAX
RECEIPTS   10.1   Notification of Requirement to Deduct Tax       If, at any
time, the Borrower is required by law to make any deduction or withholding from
any sum payable by it under the Finance Documents (or if thereafter there is any
change in the rates at which or the manner in which such deductions or
withholdings are calculated), the Borrower shall promptly notify the Agent.  
10.2   Evidence of Payment of Tax       If the Borrower makes any payment under
the Finance Documents in respect of which it is required to make any deduction
or withholding, it shall pay the full amount required to be deducted or withheld
to the relevant taxation or other authority within the time allowed for such
payment under applicable law and shall deliver to the Agent

-26-



--------------------------------------------------------------------------------



 



    for each Lender, within thirty days after it has made such payment to the
applicable authority, an original receipt (or a certified copy thereof) issued
by such authority evidencing the payment to such authority of all amounts so
required to be deducted or withheld in respect of that Lender’s share of such
payment.   10.3   Tax Credit Payment       If an additional payment is made
under Clause 9 (Taxes) by the Borrower for the benefit of any Lender and such
Lender, in its sole discretion, determines that it has obtained (and has derived
full use and benefit from) a credit against, a relief or remission for, or
repayment of, any Tax then, if and to the extent that such Lender, in its sole
opinion, determines that:

  10.3.1   such credit, relief, remission or repayment is in respect of or
calculated with reference to the additional payment made pursuant to Clause 9
(Taxes); and     10.3.2   its Tax affairs for its tax year in respect of which
such credit, relief, remission or repayment was obtained have been finally
settled,

    such Lender shall, to the extent that it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the Borrower such amount as such Lender shall, in its sole opinion, determine to
be the amount which will leave such Lender (after such payment) in no worse
after-tax position than it would have been in had the additional payment in
question not been required to be made by the Borrower.   10.4   Tax Credit
Clawback       If any Lender makes any payment to the Borrower pursuant to
Clause 10.3 (Tax Credit Payment) and such Lender subsequently reasonably
determines, in its sole opinion, that the credit, relief, remission or repayment
in respect of which such payment was made was not available or has been
withdrawn or that it was unable to use such credit, relief, remission or
repayment in full, the Borrower shall reimburse such Lender such amount as such
Lender reasonably determines, in its sole opinion, is necessary to place it in
the same after-tax position as it would have been in if such credit, relief,
remission or repayment had been obtained and fully used and retained by such
Lender.   10.5   Tax and Other Affairs       No provision of this Agreement
shall interfere with the right of any Lender to arrange its Tax or any other
affairs in whatever manner it thinks fit, oblige any Lender to claim any credit,
relief, remission or repayment in respect of any payment under Clause 9.1 (Tax
Gross-up) in priority to any other credit, relief, remission or repayment
available to it nor oblige any Lender to disclose any information relating to
its Tax or other affairs or any computations in respect thereof.   11.  
INCREASED COSTS   11.1   Increased Costs       Subject to Clause 11.3
(Exclusions) if, by reason of (a) any change in law or in its interpretation or
administration and/or (b) compliance with any request or requirement

-27-



--------------------------------------------------------------------------------



 



    relating to the maintenance of capital or any other request from or
requirement of any central bank or other fiscal, monetary or other authority
(being a request or requirement with which banks are accustomed to comply)
and/or (c) the introduction of, changeover to or operation of the euro in any
Participating Member State (in each case, after the date of this Agreement):

  11.1.1   a Finance Party or any holding company of such Finance Party fails to
obtain the rate of return on its capital which it would have been able to obtain
but for such Finance Party entering into or assuming or maintaining a
commitment, issuing or performing its obligations under the Finance Documents;  
  11.1.2   a Finance Party or any holding company of such Finance Party incurs a
cost as a result of such Finance Party entering into or assuming or maintaining
a commitment, or performing its obligations under the Finance Documents; or    
11.1.3   there is any increase in the cost to a Finance Party or any holding
company of such Finance Party of funding or maintaining any Unpaid Sum or any
Letter of Credit;

    the Borrower shall, within three Business Days’ of a demand of the Agent,
promptly pay to the Agent for the account of that Finance Party amounts
sufficient to indemnify that Finance Party or to enable that Finance Party to
indemnify its holding company from and against, as the case may be, (a) such
failure to obtain the rate of return of capital, or (b) such cost.   11.2  
Increased Costs Claims       A Finance Party intending to make a claim pursuant
to Clause 11.1 (Increased Costs) shall notify the Agent of the event giving rise
to such claim, the amount of such claim and the basis for calculation of such
amount, no later than 60 days of the credit department of its Facility Office
becoming aware of such event, whereupon the Agent shall notify the Borrower
thereof.   11.3   Exclusions       Notwithstanding the foregoing provisions of
this Clause 11, no Finance Party shall be entitled to make any claim under this
Clause 11 in respect of:

  11.3.1   any cost, increased cost or liability as referred to in Clause 11.1
(Increased Costs) to the extent the same is compensated by the Mandatory Cost;  
  11.3.2   any cost, increased cost or liability compensated by Clause 9
(Taxes);     11.3.3   any tax referred to in Clauses 9.2.1 or 9.2.2; or    
11.3.4   any cost, increased cost or liability incurred as a result of the Bank
changing its Facility Office other than a change made pursuant to Clause 12.1.1
(Mitigation).

-28-



--------------------------------------------------------------------------------



 



12.   ILLEGALITY       If, at any time, it is or will become unlawful or
prohibited pursuant to any request from or requirement of any central bank or
other fiscal, monetary or other authority (being a request or requirement with
which banks are accustomed to comply) for a Lender to fund, issue, participate
in or allow to remain outstanding all or part of the Letters of Credit then that
Lender shall, promptly after becoming aware of the same, notify the Borrower
through the Agent of the same and:

  12.1.1   such Lender shall not thereafter be obliged to participate in or
issue any Letter of Credit and the Commitment of that Lender shall be
immediately reduced to zero; and     12.1.2   if the Agent on behalf of such
Lender so requires, the Borrower shall procure by such date as the Agent shall
have specified that:

  (a)   the liabilities of such Lender under each Letter of Credit are reduced
to zero; or     (b)   if such Lender consents (such consent not to be
unreasonably withheld) and the Borrower can demonstrate, to the reasonable
satisfaction of the Lenders, that the lenders under the U.S. Facility Agreement
have provided their consent, that Cash Collateral is provided for each Letter of
Credit in an amount equal to that Lender’s maximum actual and contingent
liabilities under that Letter of Credit and all amounts owing to such Lender
hereunder are repaid in full.

13.   MITIGATION       If, in respect of any Lender, circumstances arise which
would or would upon the giving of notice result in:

  13.1.1   an increase in any sum payable to it or for its account pursuant to
Clause 9.1 (Tax Gross-up);     13.1.2   a claim for indemnification pursuant to
Clause 9.2 (Tax Indemnity) or Clause 11.1 (Increased Costs); or     13.1.3   the
reduction of its Available Commitment to zero pursuant to Clause 12
(Illegality);

    then, without in any way limiting, reducing or otherwise qualifying the
rights of such Lender or the obligations of the Borrower under any of the
Clauses referred to in sub-clauses 13.1.1, 13.1.2 and 13.1.3, such Lender shall
promptly upon becoming aware of such circumstances notify the Agent thereof and
in consultation with the Agent and the Borrower and, to the extent that it can
do so lawfully and without prejudice to its own position, take reasonable steps
(including a change of location of its Facility Office or the transfer of its
rights, benefits and obligations hereunder to another financial institution
which is an Approved Credit Institution and which is acceptable to

-29-



--------------------------------------------------------------------------------



 



    the Borrower and willing to participate in the Facility) to mitigate the
effects of such circumstances, provided that such Lender shall be under no
obligation to take any such action if, in the reasonable opinion of such Lender,
to do so might have any adverse effect upon its business, operations or
financial condition (other than any minor costs and expenses of an
administrative nature).   14.   REPRESENTATIONS       The Borrower makes on the
date hereof the representations and warranties set out in Clause 14.1 (Status)
to Clause 14.19 (Taxation). The Borrower acknowledges that the Lenders have
entered into this Agreement in reliance on those representations and warranties.
Capitalised terms used in Clause 14.16 (ERISA) below shall, unless otherwise
defined in this Agreement, have the meanings given to such terms in the U.S.
Facility Agreement in effect as at the date hereof.   14.1   Status

  14.1.1   The Borrower and each U.S. Facility Obligor is a corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation.     14.1.2   The Borrower and each U.S. Facility Obligor has the
power to own its assets and carry on its business as it is being conducted.

14.2   Binding obligations       The obligations expressed to be assumed by the
Borrower in each Finance Document to which it is a party are, subject to any
general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered pursuant to Clause 2.3 (Initial
Conditions Precedent), legal, valid, binding and enforceable obligations.   14.3
  Non-conflict with other obligations       The entry into and performance by
the Borrower of, and the transactions contemplated by, the Finance Documents do
not and will not conflict with:

  14.3.1   any law or regulation applicable to it;     14.3.2   it’s or any U.S.
Facility Obligor’s constitutional documents; or     14.3.3   any agreement or
instrument binding upon it or any U.S. Facility Obligor or it’s or any U.S.
Facility Obligor’s assets.

14.4   Power and authority       The Borrower has the power and capacity to
enter into, perform and deliver, and have taken all necessary action to
authorise its entry into, performance and delivery of, the Finance Documents to
which it is a party and the transactions contemplated by those Finance
Documents.

-30-



--------------------------------------------------------------------------------



 



14.5   Validity and admissibility in evidence

    All Authorisations required or desirable:

  14.5.1   to enable the Borrower lawfully to enter into, exercise its rights
and comply with its obligations under the Finance Documents to which it is a
party; and     14.5.2   to make the Finance Documents to which it is a party
admissible in evidence in its jurisdiction of incorporation,     have been
obtained or effected and are in full force and effect.

14.6   Governing law and enforcement

  14.6.1   The choice of English law as the governing law of the Finance
Documents will be recognised and enforced in the Borrower’s jurisdiction of
incorporation.     14.6.2   Any judgment obtained in England in relation to a
Finance Document will be recognised and enforced in the Borrower’s jurisdiction
of incorporation.

14.7   Account Party       The Account Party is duly authorised to underwrite
business at Lloyd’s.   14.8   Deduction of Tax       The Borrower is not
required to make any deduction for or on account of Tax from any payment it may
make under any Finance Document.   14.9   No filing or stamp taxes       Under
the law of the Borrower’s jurisdiction of incorporation it is not necessary that
the Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.   14.10   No default

  14.10.1   No Event of Default is continuing or might reasonably be expected to
result from the issue of any Letter of Credit.     14.10.2   No other event or
circumstance is outstanding which constitutes a default under any other
agreement or instrument which is binding on it or any of its subsidiaries or to
which its (or any of its subsidiaries’) assets are subject which might have a
Material Adverse Effect.

14.11   No misleading information       All written information supplied to any
Finance Party by any member of the Group which is factual, is true, complete and
accurate in all material respects as at the date it was given and is not
misleading in any material respect and all financial projections so supplied
have been prepared on the basis of recent historical information and on the
basis of reasonable assumptions. No information has been given or withheld that

-31-



--------------------------------------------------------------------------------



 



    results in the information supplied to any Finance Party by any member of
the Group being untrue or misleading in any material respect.

14.12   Financial statements

  14.12.1   Its Original Financial Statements were prepared in accordance with
accounting principles generally accepted in its jurisdiction of incorporation
and consistently applied.     14.12.2   Its Original Financial Statements fairly
represent its financial condition and operations during the relevant financial
year.     14.12.3   There has been no material adverse change in its business or
financial condition or the business or consolidated financial condition of the
Group since 30 September 2009.

14.13   Pari passu ranking       The payment obligations of the Borrower under
the Finance Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.   14.14   No proceedings
pending or threatened       No litigation, arbitration or administrative
proceedings of or before any court, arbitral body or agency which, if adversely
determined, might reasonably be expected to have a Material Adverse Effect have
(to the best of its knowledge and belief) been started or threatened against it
or any of its subsidiaries.   14.15   No Winding-up       No member of the Group
has taken any corporate action nor have any other steps been taken or legal
proceedings been started or (to the best of its knowledge and belief) threatened
against any member of the Group for its winding-up, dissolution, administration
or re-organisation (whether by voluntary arrangement, scheme of arrangement or
otherwise) or for the appointment of a receiver, administrator, administrative
receiver, conservator, custodian, trustee or similar officer of it or of any or
all of its assets or revenues which in the case of any such proceedings being
started or threatened against it which was not dismissed, discharged, stayed or
restrained in each case within 90 days of the start thereof.   14.16   ERISA

  14.16.1   With respect to each Employee Plan, the Borrower and each member of
the Controlled Group have fulfilled their obligations, including obligations
under the minimum funding standards of ERISA and the Code and are in compliance
in all material respects with the provisions of ERISA and the Code. No event has
occurred which could result in a liability of Borrower or any member of the
Controlled Group to the PBGC or a Plan (other than to make contributions in the
ordinary course) that would reasonably be expected to have a Material Adverse
Effect. There have not been any nor are there now existing any events or
conditions that would cause the lien provided under Section 4068 of



-32-



--------------------------------------------------------------------------------



 



      ERISA to attach to any Property of the Borrower or any member of the
Controlled Group. Unfunded Liabilities as of the date hereof do not exceed
$500,000. No “prohibited transaction” (for which there is not an exemption) has
occurred with respect to any Employee Plan.     14.16.2   The assets of the
Borrower are not and will not at any time be deemed to include, for purposes of
the U.S. Department of Labor regulations under ERISA, the assets of any employee
benefit plan subject to ERISA or Section 4975 of the Code.

14.17   Federal Reserve Regulations

  14.17.1   The Borrower is not engaged nor will it engage principally, or as
one of its important activities, in the business of owning or extending credit
for the purpose of “buying” or “carrying” any Margin Stock.     14.17.2   None
of the extensions of credit under this Agreement will be used, directly or
indirectly, for the purpose of buying or carrying any Margin Stock, for the
purpose of reducing or retiring any Financial Indebtedness that was originally
incurred to buy or carry any Margin Stock or for any other purpose which might
cause all or any extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulation U or Regulation X.     14.17.3
  Neither the Borrower nor or any agent acting on its behalf has taken or will
take any action which might cause the Finance Documents to violate any
regulation of the Board of Governors of the Federal Reserve System of the United
States.

14.18   Investment Companies       The Borrower is not an “investment company”
or an “affiliated person” of an “investment company” as such terms are defined
in the Investment Company Act of 1940 of the United States (the “1940 Act”) or
otherwise subject to regulation under the 1940 Act or subject to regulation
under the Public Utility Holding Company Act of 1935 of the United States, the
Federal Power Act of 1935 of the United States or the 1940 Act or any United
States federal or state statute or regulation restricting or limiting its
ability to incur indebtedness.   14.19   Taxation       The Borrower on a timely
basis has:

  14.19.1   properly filed or caused to be filed (and, where applicable, has
been included in) all material U.S. Tax returns, reports and statements (whether
federal, state, local or otherwise) applicable to it in all jurisdictions in
which such returns, reports and statements are required to be filed. All such
U.S. Tax returns are correct and complete in all material respects; and    
14.19.2   paid all material U.S. Taxes due whether or not shown on any tax
return, together with applicable interest and penalties, except to the extent
such U.S.

-33-



--------------------------------------------------------------------------------



 



      Taxes are contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or lien resulting from the non-payment of such
U.S. Taxes and with respect to which adequate reserves have been set aside for
the payment of such U.S. Taxes.

14.20   Repetition of Representations       The Repeated Representations shall
be deemed to be repeated by the Borrower by reference to the facts and
circumstances then existing on the date of each Utilisation Request, each
Utilisation Date, the Commencement Date of each Letter of Credit and every three
months thereafter until the date upon which the Lenders’ aggregate liability
under such Letter of Credit is zero.   15.   FINANCIAL INFORMATION   15.1  
Annual Statements       The Borrower shall as soon as the same become available,
but in any event within 100 days after the end of each of its financial years,
deliver to the Agent the consolidated financial statements of the Group for such
financial year, audited by an internationally recognised firm of independent
auditors licensed to practise in its jurisdiction of incorporation.   15.2  
Quarterly Statements       The Borrower shall as soon as the same becomes
available, but in any event within 60 days after the end of each quarter of its
financial years, deliver to the Agent its consolidated management accounts for
such period.   15.3   Annual Report for the Managed Syndicate       The Borrower
shall as soon as the same become available, but in any event within 100 days
after the end of each year of account of the Managed Syndicate, deliver to the
Agent audited annual reports and accounts in respect of the Managed Syndicate.  
15.4   Quarterly Monitoring Returns       The Borrower shall, as soon as the
same become available, but in any event (i) within 12 weeks after the end of the
fourth quarter of each year of account of the Managed Syndicate, and (ii) within
8 weeks after the end of each of the first, second and third quarters of each
year of account of the Managed Syndicate, deliver to the Agent the quarterly
monitoring return for the Managed Syndicate and each year of account thereof for
the time being remaining open for that quarter, as is required to be provided to
Lloyd’s.   15.5   Reinsurance Résumé for Managed Syndicate       The Borrower
shall as soon as the same become available, but in any event within 90 days of 1
January in every year deliver to the Agent the reinsurance résumé of the Managed
Syndicate for each year of account then open.   15.6   Business Plan and
Realistic Disaster Scenarios for Managed Syndicate       The Borrower shall as
soon as the same becomes available, but in any event within 10 Business Days of
the date on which it is approved by Lloyd’s, deliver to the Agent the

-34-



--------------------------------------------------------------------------------



 



    business plan approved by Lloyd’s in relation to the Managed Syndicate and
(if separate) the Realistic Disaster Scenarios relating thereto.

15.7   Documents Dispatched by the Borrower       The Borrower shall as soon as
possible deliver to the Agent any document dispatched by the Borrower to all or
any class of its shareholders or to its creditors generally but in any event
deliver the same document to the Agent within 10 Business Days of the date of
dispatch to the Borrower’s shareholders or creditors.   15.8   Other Financial
Information

  15.8.1   The financial statements provided pursuant to Clauses 15.1 (Annual
Statements) and 15.2 (Quarterly Statements) shall be accompanied by such
schedules, computations and other information, in reasonable detail, as may be
reasonably required by the Agent to demonstrate compliance with the covenants
set forth herein or reflecting any noncompliance therewith as of the applicable
date, all certified and signed by the president, chief financial officer or
treasurer of Borrower (or other authorised officer approved by the Agent) as
true and correct in all material respects to the best knowledge of such officer.
    15.8.2   The financial statements provided pursuant to Clauses 15.1 (Annual
Statements) and 15.2 (Quarterly Statements) shall each be accompanied by a
Compliance Certificate duly executed by such authorised officer.     15.8.3  
The Borrower shall from time to time on the request of the Agent, furnish the
Agent with such information about the business and financial condition of the
Group as the Agent may reasonably require.

15.9   Accounting Policies

  15.9.1   Unless otherwise agreed by the Agent, the Borrower shall ensure that
each set of financial statements delivered pursuant to this Clause 15 is
prepared in accordance with the accounting policies, practices, procedures and
reference periods applied by it in the preparation of the Original Financial
Statements unless, in relation to such set of financial statements, the Borrower
notifies the Agent that there have been one or more changes in such accounting
policies or any reference period and the Borrower provides:

  (a)   a description of the changes and the adjustments which would be required
to be made to those financial statements in order to cause them to use the
accounting policies and reference period upon which its Original Financial
Statements were prepared; and     (b)   sufficient information, in such detail
and format as may be reasonably required by the Agent, to enable the Agent to
make an accurate comparison between the financial position indicated by those
financial statements and its Original Financial Statements,

-35-



--------------------------------------------------------------------------------



 



      and any reference in this Agreement to those financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.

15.10   Lloyd’s Syndicate Accounting Rules       The Borrower shall ensure that:

  15.10.1   each annual report and quarterly monitoring return in respect of the
Managed Syndicate delivered pursuant to Clause 15.3 (Annual Report for the
Managed Syndicate) and Clause 15.4 (Quarterly Monitoring Returns) is prepared in
accordance with Lloyd’s syndicate accounting rules under accounting policies
consistently applied; and     15.10.2   there is attached to every such annual
report an underwriter’s report, prepared in accordance with Lloyd’s syndicate
accounting rules.

15.11   Litigation and Regulatory Intervention       The Borrower shall notify
the Agent of any actual or (upon it becoming aware of the same) any threatened
litigation or arbitration (whether as plaintiff or defendant and whether civil,
criminal or administrative) and/or any actual or threatened regulatory
intervention by Lloyd’s and/or the Financial Services Authority in respect of
the Group and/or the Managed Syndicate involving claims in excess of $25,000,000
or which would reasonably be expected to result in a Default (but excluding any
litigation or arbitration involving the Managed Syndicate, the Account Party or
the Insurance Company Subsidiaries in the ordinary course of its insurance
business).

15.12   Change in Investment Strategy       The Borrower shall notify the Agent
of any proposed and/or actual change in investment strategy of the Group which
the Borrower reasonably expects would result in a material change in the Group’s
business activities or financial position.

15.13   Amendments to U.S. Facility Agreement       The Borrower shall:

  15.13.1   notify the Agent in writing no less than 5 Business Days prior to
the date on which any amendment, supplement, waiver or modification is to be
made with respect to the U.S. Facility Agreement; and     15.13.2   no later
than the date falling 2 Business Days after the date on which such amendment,
supplement, waiver or modification takes effect, supply the Agent a copy of all
documentation relevant to that amendment, supplement, waiver or modification, in
each case, certified by an Authorised Signatory of the Borrower to be a true and
complete copy as at the date of delivery.

16.   COVENANTS       In this Clause 16 only, capitalised terms used herein
which are not otherwise defined in this Agreement shall have the meaning given
to them in the U.S. Facility Agreement.

-36-



--------------------------------------------------------------------------------



 



16.1   Maintenance of Legal Validity       The Borrower shall obtain, comply
with the terms of and do all that is necessary to maintain in full force and
effect all Authorisations required in or by the laws of its jurisdiction of
incorporation to enable it lawfully to enter into and perform its obligations
under the Finance Documents and to ensure the legality, validity, enforceability
or admissibility in evidence in its jurisdiction of incorporation of the Finance
Documents.   16.2   U.S. Facility Agreement       The Borrower shall duly
perform and comply with all of the obligations set out in section 7 (Affirmative
Covenants) and section 8 (Negative Covenants) of the U.S. Facility Agreement.  
16.3   Regulatory Compliance       The Borrower shall, and shall ensure that
each member of the Group will, observe and comply with all applicable Acts,
byelaws and regulations (including, without limitation, under the Financial
Services and Markets Act 2000 (and related subordinate legislation), the FSA
Handbook and any conditions or requirements prescribed under any applicable
Acts, Byelaws and regulations) the failure to observe or comply with which might
reasonably be expected to have a Material Adverse Effect.   16.4   Cash Calls  
    The Borrower shall ensure that the Managing Agent will make a request for
funds of the Account Party in its capacity as a member of the Managed Syndicate
before applying the Funds at Lloyd’s of the Account Party in the payment of any
claims, expenses or outgoings made or incurred in connection with its
underwriting business.   16.5   Notification of Events of Default       The
Borrower shall promptly on becoming aware of such occurrence inform the Agent of
the occurrence of:

  16.5.1   any Default; or     16.5.2   any Cross Event of Default,

    and, upon receipt of a written request to that effect from the Agent,
confirm to the Agent that, save as previously notified to the Agent or as
notified in such confirmation, no Default or Cross Event of Default has
occurred.

16.6   Corporate Member       The Borrower shall ensure that the Account Party
shall not undertake any business or activity other than insurance business at
Lloyd’s as a Member of the Managed Syndicate.   16.7   Demands for Payment of
FAL       The Borrower shall upon service on it, or on any member of the Group,
by Lloyd’s (or the trustee for the time being of its Funds at Lloyd’s) of a
written demand for the

-37-



--------------------------------------------------------------------------------



 



    payment of a sum on account of its, or any member of the Group’s, Funds at
Lloyd’s immediately inform the Agent of such demand.

16.8   Compliance with U.S. Regulations       The Borrower shall not (and shall
ensure that no other member of the Group will) become an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the 1940 Act. Neither the
issue of any Letter of Credit nor the consummation of the other transactions
contemplated by this agreement will violate any provision of the 1940 Act or any
rule, regulation or order of the SEC under the 1940 Act.   16.9   Financial
Covenants

  16.9.1   The Borrower will have and maintain (in each case, on a consolidated
basis for Borrower and its subsidiaries):

  (a)   Debt to Capitalization Ratio — a Debt to Capitalization Ratio of not
greater than 35% at all times; and     (b)   Combined Ratio — a Combined Ratio
at the end of each fiscal quarter calculated on a trailing four (4) quarter
basis of not greater than 105%.

  16.9.2   The terms “Debt to Capitalization Ratio” and “Combined Ratio” used in
Clause 16.9.1 above shall have the meanings given to them in the U.S. Facility
Agreement provided that in the definition of “Indebtedness”, the reference to
“the maturity of the Revolving Loan Obligations” shall be construed as a
reference to “31 December 2013”.     16.9.3   The financial covenants set out in
Clause 16.9.1 above shall be tested by reference to each of the financial
statements and/or each Compliance Certificate delivered pursuant to Clause
15.8.2.

16.10   Inspection of Books and Records       The Borrower shall, upon five
(5) Business Days’ prior notice from the Agent (unless there are reasonable
grounds to believe an Event of Default has occurred and is continuing, in which
case no prior notice is required), provide the Agent with access, during the
normal business hours to and permit the Agent to inspect its Property, to
examine its files, books and records, except privileged communication with legal
counsel (both inside and outside), confidential information regarding insured
parties (provided that Borrower shall, if requested by the Agent, use good faith
efforts to obtain consent, or take such other actions, to permit the disclosure
thereof) and classified governmental material, and make and take away copies
thereof, and to discuss its affairs with its officers and accountants, all
during normal business hours and at such intervals and to such extent as the
Agent may reasonably desire. Unless an Event of Default has occurred and is
continuing, the Agent shall not exercise its rights hereunder more than once
each calendar year and the Agent shall pay its own costs and expenses relating
to the exercise of the rights under this Clause 16.10.

-38-



--------------------------------------------------------------------------------



 



16.11   Books and Records       The Borrower shall (and shall ensure that each
member of the Group will) maintain accounting records which permit financial
statements to be prepared in accordance with GAAP and statutory accounting
principles, as applicable.   16.12   Change of location       The Borrower shall
notify the Agent at least 30 days prior to the date on which it (or the Account
Party) changes its name or the location of its chief executive office of
principal place of business or the place where it keeps its books and records.  
16.13   Insurance       The Borrower shall (and shall ensure that each member of
the Group will) maintain insurances (in addition to any reinsurance in respect
of the Group’s underwriting business) on and in relation to its Property with
reputable underwriters or insurance companies against such risks and to such
extent as is usual for companies carrying on a business such as that carried on
by the Borrower or that member of the Group as the case may be.   16.14   ERISA
Information and Compliance       The Borrower shall provide to the Agent:

  16.14.1   within five (5) days after receipt, a copy of any notice of complete
or partial withdrawal liability under Title IV of ERISA which would reasonably
be expected to have a Material Adverse Effect and any notice from the PBGC under
Title IV of ERISA of an intent to terminate or appoint a trustee to administer
any Plan which would reasonably be expected to have a Material Adverse Effect;  
  16.14.2   if requested by the Agent, promptly after the filing thereof with
the United States Secretary of Labor or the PBGC or the IRS, copies of each
annual and other report with respect to each Plan or any trust created
thereunder;     16.14.3   within five (5) days after becoming aware of the
occurrence of any “reportable event,” as such term is defined in Section 4043 of
ERISA which would reasonably be expected to have a Material Adverse Effect, for
which the disclosure requirements of Regulation Section 4043 promulgated by the
PBGC have not been waived, or of any “prohibited transaction,” as such term is
defined in Section 4975 of the Code, in connection with any Plan or any trust
created thereunder which would reasonably be expected to have a Material Adverse
Effect, a written notice signed by the President or the principal financial
officer of Borrower or the applicable member of the Controlled Group specifying
the nature thereof, what action Borrower or the applicable member of the
Controlled Group is taking or proposes to take with respect thereto, and, when
known, any action taken by the PBGC, the Internal Revenue Service or the
Department of Labor with respect thereto;

-39-



--------------------------------------------------------------------------------



 



  16.14.4   within five (5) days after the filing or receiving thereof by
Borrower or any member of the Controlled Group of any notice of the institution
of any proceedings or other actions which may result in the termination of any
Plan which would reasonably be expected to have a Material Adverse Effect; and  
  16.14.5   each request for waiver of the funding standards or extension of the
amortisation periods required by Sections 303 and 304 of ERISA or Section 412 of
the Code within five (5) days after the request is submitted by Borrower or any
member of the Controlled Group to the Secretary of the Treasury, the Department
of Labor or the Internal Revenue Service, as the case may be. To the extent
required under applicable statutory funding requirements, Borrower will fund, or
will cause the applicable member of the Controlled Group to fund, all current
service pension liabilities as they are incurred under the provisions of all
Plans from time to time in effect, and comply with all applicable provisions of
ERISA, in each case, except to the extent that failure to do the same would not
reasonably be expected to have a Material Adverse Effect. Except to the extent
that failure to do the same would not reasonably be expected to have a Material
Adverse Effect, Borrower covenants that it shall and shall cause each member of
the Controlled Group to:

  (a)   make contributions to each Plan in accordance with the time limits
imposed by ERISA and in an amount sufficient to comply with the contribution
obligations under such Plan and the minimum funding standards requirements of
ERISA;     (b)   prepare and file in accordance with the time limits imposed by
ERISA all notices and reports required under the terms of ERISA including but
not limited to annual reports; and     (c)   pay in accordance with the time
limits imposed by ERISA all required PBGC premiums.

16.15   Indebtedness       The Borrower shall not (and shall ensure that no
other member of the Group will) without the prior written consent of the Agent,
incur or permit to subsist any Financial Indebtedness other than (a) under the
Finance Documents, (b) under any Syndicate Arrangement, (c) as may be permitted
under the U.S. Facility Agreement or (d) as the Agent may otherwise agree.  
16.16   Negative Pledge       The Borrower shall not (and shall ensure that no
other member of the Group will) create or permit to subsist any Security over
any of its assets, other than any Security permitted under the U.S. Facility
Agreement or as the Agent may otherwise agree.

-40-



--------------------------------------------------------------------------------



 



16.17   Loans and Guarantees       The Borrower shall not (and shall ensure that
no member of the Group will) make any loans, grant any credit (save in the
ordinary course of business) or give any guarantee or indemnity (except as
required or permitted under any of the Finance Documents or the U.S. Facility
Agreement or as the Agent may otherwise agree) to or for the benefit of any
person or otherwise voluntarily assume any liability, whether actual or
contingent, in respect of any obligation of any person.   16.18   Merger      
The Borrower shall not (and shall ensure that no other member of the Group will)
enter into any amalgamation, demerger, merger or corporate reconstruction, other
than as permitted under the U.S. Facility Agreement or as the Agent may
otherwise agree.   16.19   Dividends       The Borrower shall not (and shall
ensure that no member of the Group will) pay, make or declare any dividend or
other distribution other than as permitted under the U.S. Facility Agreement or
as the Agent may otherwise agree.   16.20   Transactions with Related Parties  
    Except as permitted under the U.S. Facility Agreement or as the Agent may
otherwise agree, the Borrower shall not (and shall ensure that no member of the
Group will) enter into any material transaction or material agreement with any
officer, director or holder of any equity interest in the Borrower or any other
member of the Group (or any Affiliate of any such person) unless the same is
upon terms substantially similar to those obtainable from wholly unrelated
sources (to the best knowledge of the directors of the Borrower).   16.21  
Constitutional documents       The Borrower shall not (and shall ensure that no
member of the Group will) amend, modify, restate or supplement any of its
constitutional documents if such action would reasonably be expected to have a
Material Adverse Effect.   16.22   Unfunded Liabilities       Except as
permitted under the U.S. Facility Agreement or as the Agent may otherwise agree,
the Borrower shall not (and shall ensure that no member of the Group will) incur
any Unfunded Liabilities or allow any event subject to reporting under Clause
16.14 (ERISA Information and Compliance) or any Unfunded Liabilities in excess
of $2,000,000, in the aggregate, to arise or exist.   16.23   Subsidiaries      
The Borrower shall not (and shall ensure that no member of the Group will) form,
create or acquire any subsidiary, other than as may be permitted under the U.S.
Facility Agreement or as the Agent may otherwise agree.   16.24   Letter of
Credit

  16.24.1   The Borrower shall procure that on or before the relevant Expiry
Date:

  (a)   each Letter of Credit is returned by Lloyd’s to the Agent; and

-41-



--------------------------------------------------------------------------------



 



  (b)   Lloyd’s deliver written confirmation to the Agent that:

  (i)   that Letter of Credit may be cancelled;     (ii)   all liabilities under
that Letter of Credit have ceased; and     (iii)   Lloyd’s no longer places any
reliance on that Letter of Credit,     in form and substance satisfactory to the
Agent.

  16.24.2   If sub-clause 16.24.1 of Clause 16.24 (Letter of Credit) has not
been complied in full on or before the Expiry Date, then if the Borrower can
demonstrate, to the reasonable satisfaction of the Lenders, that the lenders
under the U.S. Facility Agreement have provided their consent (having used all
reasonable endeavours to obtain such consent), the Borrower shall provide Cash
Collateral to the Trustee in an amount equal to the Outstandings, until all the
provisions set out in sub-clause 16.24.1 of Clause 16.24 (Letter of Credit) have
been complied with in full.

16.25   Federal Reserve Regulations       The Borrower will use the Facility
without violating Regulations T, U and X.   16.26   Anti-Money Laundering      
The Borrower will ensure that no funds used to pay the obligations under the
Finance Documents are derived from any unlawful activity.   16.27   Information
provided under the U.S. Facility Agreement       Notwithstanding the provisions
of this Clause 16, the Borrower shall not be obliged to deliver any financial
statement, report or other document to the extent such financial statement,
report or other document has already been provided to the Agent pursuant to the
terms of the U.S. Facility Agreement.   17.   EVENTS OF DEFAULT       Each of
Clause 17.1 (Failure to Pay) to 17.22 (Material Adverse Change) describes
circumstances which constitute an Event of Default for the purposes of this
Agreement.   17.1   Failure to Pay       Any sum due from the Borrower under
this Agreement is not paid at the time, in the currency and in the manner
specified herein (other than where a failure in the transmission of funds has
occurred which is attributable to a technical or administrative failure within
the banking system which is rectified within three Business Days).   17.2  
Misrepresentation       Any representation or statement made or deemed to be
made by the Borrower in the Finance Documents or in any notice or other
document, certificate or statement delivered by it pursuant thereto or in
connection therewith is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made.

-42-



--------------------------------------------------------------------------------



 



17.3   Specific Covenants       The Borrower fails duly to perform or comply
with any of the obligations expressed to be assumed by it in Clause 16
(Covenants) and such failure, if in the opinion of the Agent it is capable of
remedy, is not remedied within 10 Business Days of the Agent giving notice
thereof to the Borrower or the Borrower becoming aware of the failure to perform
or comply.   17.4   Ratings Downgrade       The Borrower fails to perform or
comply with any of the obligations expressed to be assumed by it in Clause 6
(Ratings Downgrade).   17.5   U.S. Facility Agreement       A Cross Event of
Default occurs.   17.6   Other Obligations       The Borrower fails duly to
perform or comply with any other obligation expressed to be assumed by it in the
Finance Documents and such failure, if capable of remedy, is not remedied within
10 Business Days after the Agent has given notice thereof to the Borrower.  
17.7   Solvency Test       The Account Party fails as a Member to maintain the
member’s capital resources requirement calculated by Lloyd’s in accordance with
the General Prudential Sourcebook and the Insurers Prudential Sourcebook and
notified to the Account Party by Lloyd’s from time to time.   17.8   Insolvency

  17.8.1   A member of the Group is unable or admits inability to pay its debts
as they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness.    
17.8.2   The value of the assets of any member of the Group is less than its
liabilities (taking into account contingent and prospective liabilities).    
17.8.3   A moratorium is declared in respect of any indebtedness of any member
of the Group.

17.9   U.S. Voluntary Insolvency Proceedings       The Borrower shall in any
U.S. jurisdiction:

  17.9.1   apply for, or consent to, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, examiner or liquidator of itself
or of all or a substantial part of its property;     17.9.2   make a general
assignment for the benefit of its creditors;     17.9.3   commence a voluntary
case under Title 11 of the United States of America Code entitled Bankruptcy (or
any successor thereof), as amended;

-43-



--------------------------------------------------------------------------------



 



  17.9.4   file a petition with respect to itself seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganisation, liquidation,
dissolution, arrangement or winding up, or composition or readjustment of debts;
or     17.9.5   take any corporate action for the purpose of effecting any of
the foregoing with respect to itself.

17.10   U.S. Involuntary Insolvency Proceedings       In respect of the
Borrower, a proceeding or case shall be commenced, without the application or
consent of the Borrower, in any U.S. court of competent jurisdiction, seeking:

  17.10.1   its reorganisation, liquidation, dissolution, arrangement or
winding-up or the composition or readjustment of its debts;     17.10.2   the
appointment of a receiver, custodian, trustee, examiner, liquidator or the like
of the Borrower or of all or any substantial part of its property; or    
17.10.3   similar relief in respect of the Borrower under any law relating to
the bankruptcy insolvency, reorganisation, winding-up or composition or
adjustment of debts,

    and any such proceeding or case referred to in Clauses 17.10.1 to 17.10.3
above shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 21 or more days, or an order for relief against the
Borrower shall be entered in an involuntary case under Title 11 of the United
States of America Code entitled Bankruptcy (or any successor thereto) as
amended.   17.11   Insolvency proceedings involving non-Borrower members of the
Group       Any corporate action, legal proceedings or other procedure or step
is taken in relation to:

  17.11.1   other than a solvent liquidation or reorganisation of any member of
the Group which is not the Borrower, the suspension of payments, a moratorium of
any indebtedness, winding-up, liquidation, dissolution, administration or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any member of the Group which is not the Borrower;     17.11.2   a
composition, readjustment of debts, compromise, assignment or arrangement with
any creditor of any member of the Group which is not the Borrower;     17.11.3  
other than in respect of a solvent liquidation of a member of the Group which is
not the Borrower, the appointment of a liquidator, receiver, administrative
receiver, custodian, trustee, examiner, liquidator, administrator, compulsory
manager or other similar officer in respect of any member of the Group which is
not the Borrower or any of its assets; or

-44-



--------------------------------------------------------------------------------



 



  17.11.4   enforcement of any mortgage, charge, pledge, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect, over any assets of any member of the Group
which is not the Borrower,

    or any analogous procedure or step is taken in any jurisdiction and which,
in the case of any legal proceedings or other procedure or step being taken by
any person is not dismissed or discharged in each case within 90 days of the
starting thereof.   17.12   Execution or Distress       Any expropriation,
attachment, sequestration, distress or execution affects the whole or any part
of, the property, undertaking or assets of any member of the Group or any event
occurs which under the laws of any jurisdiction has a similar or analogous
effect and is not discharged or paid out within 90 days.   17.13   Failure to
Comply with Final Judgment       Any member of the Group fails within 90 days of
such judgment or final order to comply with or pay any sum due from it under any
final judgment in excess of $25,000,000 (exclusive of amounts covered by
insurance and exclusive of judgments in the ordinary course of the insurance
business of such member of the Group) or any final order made or given by any
court of competent jurisdiction.   17.14   The Group’s Business       The Group
taken as a whole ceases to carry on the business of underwriting insurance and
the business of managing agents at Lloyd’s.   17.15   Repudiation       The
Borrower repudiates any Finance Document or does or causes to be done any act or
thing evidencing an intention to repudiate any Finance Document.   17.16  
Illegality       At any time it is or becomes unlawful for the Borrower to
perform or comply with any or all of its payment obligations under the Finance
Documents or any of its payment obligations thereunder are not or cease to be
legal, valid, binding and enforceable.   17.17   Insurers (Reorganisation and
Winding Up) (Lloyds) Regulations 2005       A “Lloyd’s Market Reorganisation
Order” is made by the English courts in relation to the “association of
underwriters known as Lloyd’s” as each of those terms is defined in the Insurers
(Reorganisation and Winding Up) (Lloyd’s) Regulations 2005 which in the
reasonable opinion of the Agent is likely materially and adversely to affect the
ability of the Borrower to perform or comply with its material obligations under
the Finance Documents.   17.18   Transaction Security

  17.18.1   At any time any of the Transaction Security is or becomes unlawful,
is not or ceases to be legal, valid, binding or enforceable or otherwise ceases
to be effective.

-45-



--------------------------------------------------------------------------------



 



  17.18.2   At any time any of the Transaction Security fails to have the
priority that it is expressed to have in the relevant Security Document.

17.19   Financial Services and Markets Act 2000

  17.19.1   A failure by Lloyd’s (or, where appropriate, the members of Lloyd’s
taken together) to satisfy the solvency requirements to which it is or they are
subject by virtue of Part XIX of the Financial Services and Markets Act 2000,
the FSA Handbook or any statutory provision enacted hereafter and a failure to
comply with any binding requirement to rectify the position within the time
period permitted for such rectification; or     17.19.2   the authorisation or
permission granted to Lloyd’s to carry on a regulated activity pursuant to the
Financial Markets and Services Act 2000 is withdrawn, removed, revoked or
cancelled by the Financial Services Authority,

which, in either such case, in the reasonable opinion of the Agent is likely
materially and adversely to affect the ability of the Borrower to perform or
comply with its material obligations under the Finance Documents.

17.20   Modification of Lloyd’s Acts, Byelaws or Trusts

Any modification, repeal, amendment, replacement or revocation of Lloyd’s Acts
1871 to 1982, any byelaw or any deed or agreement required by Lloyd’s to be
executed or entered into by any person in connection with insurance business at
Lloyd’s (whether carried on by such person or otherwise) or any trust created
thereby is made or proposed which in the reasonable opinion of the Agent is
likely materially and adversely to affect the ability of the Borrower to perform
or comply with its material obligations under the Finance Documents.

17.21   Change of control

  17.21.1   The Borrower ceases to control the Account Party.     17.21.2   For
the purpose of paragraph 17.21.1 above “control” means:

  (a)   the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to:

  (i)   cast, or control the casting of, more than one-half of the maximum
number of votes that might be cast at a general meeting of the Account Party; or
    (ii)   appoint or remove all, or the majority, of the directors or other
equivalent officers of the Account Party; or     (iii)   give directions with
respect to the operating and financial policies of the Account Party which the
directors or other equivalent officers of the Account Party are obliged to
comply with; or

-46-



--------------------------------------------------------------------------------



 



  (b)   the holding of more than one-half of the issued share capital of the
Account Party (excluding any part of that issued share capital that carries no
right to participate beyond a specified amount in a distribution of either
profits or capital).

17.22   Material Adverse Change       Any event or circumstance occurs which the
Agent reasonably believes would have a Material Adverse Effect.   17.23  
Acceleration and Cancellation       Upon the occurrence of an Event of Default
at any time thereafter while that Event of Default is continuing, the Agent may
by notice to the Borrower:

  17.23.1   if a Letter of Credit has been issued, require the Borrower to
procure that:

  (a)   each Letter of Credit is returned by Lloyd’s to the Agent; or     (b)  
the liabilities of the Lenders under each Letter of Credit are promptly reduced
to zero or, if the Borrower can demonstrate, to the reasonable satisfaction of
the Lenders, that the lenders under the U.S. Facility Agreement have provided
their consent (having used all reasonable endeavours to obtain such consent),
provide Cash Collateral to the Trustee for each Letter of Credit in an amount
specified by the Agent (whereupon the Borrower shall do so); and/or

  17.23.2   declare that any unutilised portion of the Facility shall be
cancelled, whereupon the same shall be cancelled and Available Commitment shall
be reduced to zero; and/or     17.23.3   exercise any or all of its rights,
remedies, powers or discretions under any of the Finance Documents.

provided that in the case of an Event of Default specified in Clause 17.8 (U.S.
Voluntary Insolvency Proceedings) or 17.9 (U.S. Involuntary Insolvency
Proceedings) above, the preceding Clauses 17.23.1 to 17.23.3 shall not apply
and:

  (A)   the obligation of the Agent or any Lender to issue or amend any Letter
of Credit shall automatically be terminated;     (B)   any unutilised portion of
the Facility shall automatically be cancelled and Available Commitment shall
automatically be reduced to zero; and     (C)   any Unreimbursed Amounts, all
interest thereon and all other amounts payable under this Agreement shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

-47-



--------------------------------------------------------------------------------



 



18.   FEES   18.1   Arrangement Fee       The Borrower shall pay to the Arranger
for its own account, the arrangement fee in the amounts and at the times agreed
in a Fee Letter.   18.2   Agency Fees       The Borrower shall pay to the Agent
for its own account, the agency fees in the amounts and at the times agreed in a
Fee Letter.   19.   COSTS AND EXPENSES   19.1   Transaction Expenses       The
Borrower shall, from time to time within five Business Days of demand of the
Agent, reimburse the Finance Parties for all reasonable costs and expenses
(including legal fees) together with any VAT thereon incurred by the Finance
Parties in connection with the negotiation, preparation, printing, execution,
syndication, enforcement, implementation and any amendment of the Finance
Documents, any other document referred to in the Finance Documents and the
completion of the transactions therein contemplated. The Finance Parties agree
to keep all costs incurred by it relating to the negotiation, preparation,
printing, execution, syndication, enforcement, implementation and any amendment
of the Finance Documents to a reasonable amount and shall notify the Borrower of
any quotations it obtains in connection thereof.   19.2   Preservation and
Enforcement of Rights       The Borrower shall, from time to time on demand of
the Agent, reimburse the Finance Parties for all costs and expenses (including
legal fees) on a full indemnity basis together with any VAT thereon incurred in
or in connection with the preservation and/or enforcement of any of the rights
of the Finance Parties under the Finance Documents and any document referred to
in the Finance Documents (including, without limitation, any costs and expenses
relating to any investigation commenced in good faith as to whether or not an
Event of Default might have occurred or is likely to occur or any steps
necessary or desirable in connection with any proposal for remedying or
otherwise resolving a Default or Event of Default).   19.3   Stamp Taxes      
The Borrower shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that it incurs in relation to
all stamp duty, registration and other similar taxes payable in respect of any
Finance Document.   19.4   Amendment Costs       If the Borrower requests any
amendment, waiver or consent then the Borrower shall, within five Business Days
of demand by the Agent, reimburse the Finance Parties for all costs and expenses
(including legal fees) together with any VAT thereon reasonably incurred by such
person in responding to or complying with such request.

-48-



--------------------------------------------------------------------------------



 



19.5   Lenders’ Liabilities for Costs       If the Borrower fails to perform any
of its obligations under this Clause 19, each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to
zero), indemnify the Agent against any loss incurred by it as a result of such
failure.   20.   DEFAULT INTEREST AND BREAK COSTS   20.1   Default Interest
Periods       If any sum due and payable by the Borrower hereunder is not paid
on the due date therefor in accordance with Clause 24 (Payment Mechanics) or if
any sum due and payable by the Borrower under any judgment of any court in
connection herewith is not paid on the date of such judgment, the period
beginning on such due date or, as the case may be, the date of such judgment and
ending on the date upon which the obligation of the Borrower to pay such sum is
discharged shall be divided into successive periods, each of which (other than
the first) shall start on the last day of the preceding such period and the
duration of each of which shall (except as otherwise provided in this Clause 20)
be selected by the Agent.   20.2   Default Interest       An Unpaid Sum shall
bear interest during each Term in respect thereof at the rate per annum which is
the sum from time to time of 1.5 per cent. per annum, LIBOR (or in the case of
any Unpaid Sum denominated in euro, EURIBOR) and the Mandatory Cost on the
Quotation Date therefor.   20.3   Payment of Default Interest       Any interest
which shall have accrued under Clause 20.2 (Default Interest) in respect of an
Unpaid Sum shall be due and payable and shall be paid by the Borrower owing the
Unpaid Sum on the last day of each Term in respect thereof or on such other
dates as the Agent may specify by notice to the Borrower.   20.4   Market
disruption

  20.4.1   If a Market Disruption Event occurs in relation to an Unpaid Sum for
any Interest Period, then the rate of interest on each Lender’s share of that
Unpaid Sum for the Interest Period shall be the rate per annum which is the sum
of:

  (a)   1.5 per cent. per annum;     (b)   the rate notified to the Agent by
that Lender as soon as practicable and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding that Unpaid Sum
from whatever source it may reasonably select; and     (c)   the Mandatory Cost,
if any, applicable to that Lender’s participation in the Unpaid Sum.

-49-



--------------------------------------------------------------------------------



 



  20.4.2   In this Agreement “Market Disruption Event” means:

  (a)   at or about noon on the Quotation Date for the relevant Interest Period,
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR, or if applicable, EURIBOR, for
the relevant currency and the relevant Interest Period; or     (b)   before
close of business in London on the Quotation Date for the relevant Interest
Period, the Agent receives notifications from a Lender or Lenders (whose
participations in an Unpaid Sum exceed 50 per cent. of that Unpaid Sum) that the
cost to it of obtaining matching deposits in the Relevant Interbank Market would
be in excess of LIBOR or, if applicable, EURIBOR;

20.5   Alternative basis of interest or funding

  20.5.1   If a Market Disruption Event occurs and the Agent or the Borrower so
requires, the Agent and the Borrower shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.     20.5.2   Any alternative basis agreed
pursuant to sub-clause 20.5.1 above shall, with the prior consent of all the
Lenders and the Borrower, be binding on all parties hereto.

20.6   Break Costs       If any Lender or the Agent on its behalf receives or
recovers all or any part of any Unpaid Sum otherwise than on the last day of a
Term in respect thereof, the Borrower shall pay to the Agent on demand for
account of such Lender an amount equal to the amount (if any) by which (a) the
additional interest which would have been payable on the amount so received or
recovered had it been received or recovered on the last day of such Term exceeds
(b) the amount of interest which in the opinion of the Agent would have been
payable to the Agent on the last day of that Term in respect of a deposit in the
currency in which the Unpaid Sum is denominated equal to the amount so received
or recovered placed by it with a prime bank in the Relevant Interbank Market for
a period starting on the first Business Day following the date of such receipt
or recovery and ending on the last day of that Term provided that no such amount
shall be payable by the Borrower to the Agent in the event that any, all or any
part of such Unpaid Sum is received or recovered as a result of any refinancing
of this Facility with the Lenders.   21.   OTHER INDEMNITIES   21.1   Currency
Indemnity       If any sum (a “Sum”) due from the Borrower under the Finance
Documents or any order or judgment given or made in relation hereto has to be
converted from the currency (the “First Currency”) in which such Sum is payable
into another currency (the “Second Currency”) for the purpose of:

-50-



--------------------------------------------------------------------------------



 



  21.1.1   making or filing a claim or proof against the Borrower;     21.1.2  
obtaining an order or judgment in any court or other tribunal; or     21.1.3  
enforcing any order or judgment given or made in relation hereto,

the Borrower shall indemnify each person to whom such Sum is due from and
against any loss suffered or incurred as a result of any discrepancy between
(a) the rate of exchange used for such purpose to convert such Sum from the
First Currency into the Second Currency and (b) the rate or rates of exchange
available to such person at the time of receipt of such Sum.

21.2   Other Indemnities       The Borrower shall, within five Business Days of
demand, indemnify each Secured Party against any reasonably incurred cost, loss
or liability incurred by that Secured Party as a result of:

  21.2.1   the occurrence of any Event of Default;     21.2.2   subject to the
terms of Clause 17.1 (Failure to Pay), a failure by the Borrower to pay any
amount due under a Finance Document on its due date, including without
limitation, any cost, loss or liability arising as a result of Clause 23
(Sharing among the Finance Parties);     21.2.3   making arrangements to issue a
Letter of Credit requested by the Borrower in a Utilisation Request but not
issued by reason of the operation of any one or more of the provisions of this
Agreement (other than by reason of wilful default or gross negligence by that
Finance Party alone); or     21.2.4   a Letter of Credit (or part of a Letter of
Credit) not being prepaid in accordance with a notice of prepayment given by the
Borrower.

21.3   Indemnity to the Agent

  21.3.1   If the Agent (acting reasonably) proposes to investigate any event
which it believes is a Default, it will notify the Borrower specifying in
reasonable detail the grounds for such investigation and, unless the Borrower
delivers evidence in form and substance satisfactory to the Agent that no
Default has occurred, the Borrower shall promptly indemnify the Agent against
any cost, loss or liability properly incurred by the Agent as a result of
investigating any such event.     21.3.2   The Borrower shall promptly indemnify
the Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of acting or relying on any notice, request or
instruction which it reasonably believes to be genuine and correct.

-51-



--------------------------------------------------------------------------------



 



21.4   Indemnity to the Trustee       The Borrower shall promptly indemnify the
Trustee and every Receiver and Delegate against any reasonably incurred cost,
loss or liability incurred by any of them as a result of:

  21.4.1   the protection or enforcement of the Transaction Security;     21.4.2
  the exercise of any of the rights, powers, discretions and remedies vested in
the Trustee and Delegate by the Finance Documents or by law; and     21.4.3  
any default by the Borrower in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.

The Trustee may, in priority to any payment to the Secured Parties, indemnify
itself out of the Charged Property in respect of, and pay and retain, all sums
necessary to give effect to the indemnity in this Clause 21.4 and shall have a
lien on the Transaction Security and the proceeds of the enforcement of the
Transaction Security for all moneys payable to it.

22.   CURRENCY OF ACCOUNT AND PAYMENT

  22.1.1   Subject to sub-clauses 22.1.2 to 22.1.5 below, the Base Currency is
the currency of account and payment for any sum due from the Borrower under any
Finance Document.     22.1.2   A repayment of an Unpaid Sum or a part of an
Unpaid Sum shall be made in the currency in which that Unpaid Sum is denominated
on its due date.     22.1.3   Each payment of interest shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.     22.1.4   Each payment in respect of
costs, expenses or Taxes shall be made in the currency in which the costs,
expenses or Taxes are incurred.     22.1.5   Any amount expressed to be payable
in a currency other than the Base Currency shall be paid in that other currency.

23.   SHARING AMONG THE FINANCE PARTIES   23.1   Payments to Finance Parties    
  If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from the Borrower other than in accordance with Clause 24 (Payment
mechanics) or Clause 26 (Application of Proceeds) and applies that amount to a
payment due under the Finance Documents then:

  23.1.1   the Recovering Finance Party shall, within three Business Days,
notify details of the receipt or recovery, to the Agent;

-52-



--------------------------------------------------------------------------------



 



  23.1.2   the Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Agent and distributed in
accordance with Clause 24 (Payment mechanics), without taking account of any Tax
which would be imposed on the Agent in relation to the receipt, recovery or
distribution; and     23.1.3   the Recovering Finance Party shall, within three
Business Days of demand by the Agent, pay to the Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 24.4 (Partial payments).

23.2   Redistribution of payments       The Agent shall treat the Sharing
Payment as if it had been paid by the Borrower and distribute it between the
Finance Parties (other than the Recovering Finance Party) in accordance with
Clause 24.4 (Partial payments).   23.3   Recovering Finance Party’s rights

  23.3.1   On a distribution by the Agent under Clause 23.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.     23.3.2   If and to
the extent that the Recovering Finance Party is not able to rely on its rights
under sub-clause 23.3.1 above, the Borrower shall be liable to the Recovering
Finance Party for a debt equal to the Sharing Payment which is immediately due
and payable and shall not be liable to the Finance Parties (other than the
Recovering Finance Party) in respect of any part of a Sharing Payment received
by them.

23.4   Reversal of redistribution       If any part of the Sharing Payment
received or recovered by a Recovering Finance Party becomes repayable and is
repaid by that Recovering Finance Party, then:

  23.4.1   each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 23.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and     23.4.2   that Recovering
Finance Party’s rights of subrogation in respect of any reimbursement shall be
cancelled and the Borrower will be liable to the reimbursing Finance Party for
the amount so reimbursed.

-53-



--------------------------------------------------------------------------------



 



23.5   Exceptions

  23.5.1   This Clause 23 shall not apply to the extent that the Recovering
Finance Party would not, after making any payment pursuant to this Clause, have
a valid and enforceable claim against the Borrower.     23.5.2   A Recovering
Finance Party is not obliged to share with any other Finance Party any amount
which the Recovering Finance Party has received or recovered as a result of
taking legal or arbitration proceedings, if:

  (a)   it notified that other Finance Party of the legal or arbitration
proceedings; and     (b)   that other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

24.   PAYMENT MECHANICS   24.1   Payments to the Agent       On each date on
which the Borrower or a Lender is required to make a payment under a Finance
Document, the Borrower or that Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds and to such account with such bank as the
Agent shall specify from time to time.   24.2   Distributions by the Agent      
Each payment received by the Agent under the Finance Documents for another party
shall, subject to Clause 24.3 (Clawback) and Clause 27.16 (Deduction from
amounts payable by an Agent) be made available by the Agent as soon as
practicable after receipt to the party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that party may notify to the Agent by not less than
five Business Days’ notice with a bank in the principal financial centre of the
country of that currency (or, in relation to euro, in the principal financial
centre of a Participating Member State or London).   24.3   Clawback

  24.3.1   Where a sum is to be paid to the Agent under the Finance Documents
for another party, the Agent is not obliged to pay that sum to that other party
(or to enter into or perform any related exchange contract) until it has been
able to establish to its satisfaction that it has actually received that sum.  
  24.3.2   If the Agent pays an amount to another party and it proves to be the
case that the Agent had not actually received that amount, then the party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

-54-



--------------------------------------------------------------------------------



 



24.4   Partial Payments

  24.4.1   If the Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by the Borrower under the Finance Documents,
the Agent shall apply that payment towards the obligations of the Borrower under
the Finance Documents in the following order:

  (a)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent, the Arranger and the Trustee under the Finance Documents;
    (b)   secondly, in or towards payment pro rata of any accrued interest, fee
or commission due but unpaid under this Agreement;     (c)   thirdly, in or
towards payment pro rata of any liabilities due in respect of each Letter of
Credit but unpaid under this Agreement; and     (d)   fourthly, in or towards
payment pro rata of any other sum due but unpaid under the Finance Documents.

  24.4.2   The Agent shall, if so directed by the Lenders, vary the order set
out in paragraphs (b) to (d) of sub-clause 24.4.1 above.     24.4.3  
Sub-clauses 24.4.1 and 24.4.2 above will override any appropriation made by the
Borrower.

24.5   No set-off by the Borrower       All payments to be made by the Borrower
under the Finance Documents shall be calculated and be made without (and free
and clear of any deduction for) set-off or counterclaim.   24.6   Business Days

  24.6.1   Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day in the same calendar month (if there
is one) or the preceding Business Day (if there is not).     24.6.2   During any
extension of the due date for payment of any Unpaid Sum under this Agreement
interest is payable on the Unpaid Sum at the rate payable on the original due
date.

25.   SET-OFF   25.1   Contractual Set-off       The Borrower authorises each
Lender at any time after the occurrence of an Event of Default which is
continuing to apply any credit balance to which the Borrower is entitled on any
account of the Borrower with such Lender in satisfaction of any sum due and
payable from the Borrower to such Lender hereunder but unpaid. For this purpose,
each Lender is authorised to purchase with the moneys standing to the credit of
any such account such other currencies as may be necessary to effect such
application.

-55-



--------------------------------------------------------------------------------



 



25.2   Set-off not Mandatory       No Lender shall be obliged to exercise any
right given to it by Clause 25.1 (Contractual Set-off).   26.   APPLICATION OF
PROCEEDS   26.1   Order of Application       All moneys from time to time
received or recovered by the Trustee in connection with the realisation or
enforcement of all or any part of the Transaction Security shall be held by the
Trustee on trust to apply them at such times as the Trustee sees fit, to the
extent permitted by applicable law, in the following order of priority:

  26.1.1   in discharging any sums owing to the Trustee (in its capacity as
trustee), any Delegate;     26.1.2   in payment to the Agent, on behalf of the
Secured Parties, for application towards the discharge of all sums due and
payable by the Borrower under any of the Finance Documents in accordance with
Clause 24.4 (Partial Payments);     26.1.3   if the Borrower is under no further
actual or contingent liability under any Finance Document, in payment to any
person to whom the Trustee is obliged to pay in priority to the Borrower; and  
  26.1.4   the balance, if any, in payment to the Borrower.

26.2   Investment of Proceeds       Prior to the application of the proceeds of
the Transaction Security in accordance with Clause 26.1 (Order of Application)
the Trustee may, at its discretion, hold all or part of those proceeds in an
interest bearing suspense or impersonal account(s) (bearing interest at a market
rate usual, in the reasonable opinion of the Trustee, for an account of that
type) in the name of the Trustee or Agent with such financial institution
(including itself) and for so long as the Trustee thinks fit (the interest being
credited to the relevant account) pending the application from time to time of
those monies at the Trustee’s discretion in accordance with the provisions of
this Clause 26.   26.3   Currency Conversion

  26.3.1   For the purpose of or pending the discharge of any of the Secured
Obligations the Trustee may convert any moneys received or recovered by the
Trustee from one currency to another, at the spot rate at which the Trustee is
able to purchase the currency in which the Secured Obligations are due with the
amount received.     26.3.2   The obligations of the Borrower to pay in the due
currency shall only be satisfied to the extent of the amount of the due currency
purchased after deducting the costs of conversion.

26.4   Permitted Deductions       The Trustee shall be entitled (a) to set aside
by way of reserve amounts required to meet and (b) to make and pay, any
deductions and withholdings (on account of Tax or

-56-



--------------------------------------------------------------------------------



 



    otherwise) which it is or may be required by any applicable law to make from
any distribution or payment made by it under this Agreement, and to pay all Tax
which may be assessed against it in respect of any of sums received by it
pursuant to this Agreement, or as a consequence of performing its duties, or by
virtue of its capacity as Trustee under any of the Finance Documents or
otherwise (except in connection with its remuneration for performing its duties
under this Agreement).

26.5   Discharge of Secured Obligations

  26.5.1   Any payment to be made in respect of the Secured Obligations by the
Trustee may be made to the Agent on behalf of the Lenders and that payment shall
be a good discharge to the extent of that payment, to the Trustee.     26.5.2  
The Trustee is under no obligation to make payment to the Agent in the same
currency as that in which any Unpaid Sum is denominated.

26.6   Sums received by the Borrower       If the Borrower receives any sum
which, pursuant to any of the Finance Documents, should have been paid to the
Trustee, that sum shall promptly be paid to the Trustee for application in
accordance with this Clause 26.

27.   ROLE OF THE AGENT AND THE ARRANGER   27.1   Appointment of the Agent      
Each other Finance Party (other than the Trustee) appoints the Agent to act as
its agent under and in connection with the Finance Documents and authorises the
Agent to exercise the rights, powers, authorities and discretions specifically
given to the Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions.   27.2  
Duties of the Agent

  27.2.1   The Agent shall promptly forward to a party the original or a copy of
any document which is delivered to the Agent for that party by any other party.
    27.2.2   Except where a Finance Document specifically provides otherwise,
the Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another party.     27.2.3   If the
Agent receives notice from a party referring to this Agreement, describing a
Default and stating that the circumstance described is a Default, it shall
promptly notify the other Finance Parties.     27.2.4   If the Agent is aware of
the non-payment of any principal, interest, commitment fee or other fee payable
to a Lender under this Agreement it shall promptly notify the other Finance
Parties.     27.2.5   The Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature.

-57-



--------------------------------------------------------------------------------



 



27.3   Role of the Arranger       Except as specifically provided in the Finance
Documents, the Arranger has no obligations of any kind to any other Party under
or in connection with any Finance Document.

27.4   No fiduciary duties

  27.4.1   Nothing in this Agreement constitutes the Agent or the Arranger as a
trustee or fiduciary of any other person.     27.4.2   Neither the Agent nor the
Arranger shall be bound to account to any Lender for any sum or the profit
element of any sum received by it for its own account.

27.5   Business with the Group       The Agent and the Arranger may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with any member of the Group.   27.6   Rights and discretions of
the Agent

  27.6.1   The Agent may rely on:

  (a)   any representation, notice or document reasonably believed by it to be
genuine, correct and appropriately authorised; and     (b)   any statement made
by a director, authorised signatory or employee of any person regarding any
matters which may reasonably be assumed to be within his knowledge or within his
power to verify.

  27.6.2   The Agent may assume (unless it has received notice to the contrary
in its capacity as agent for the Lenders) that:

  (a)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 17.1 (Failure to Pay)); and     (b)   any right, power,
authority or discretion vested in any party or the Lenders have not been
exercised.

  27.6.3   The Agent may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.     27.6.4   The Agent may
act in relation to the Finance Documents through its personnel and agents.    
27.6.5   The Agent may disclose to any other party to this Agreement any
information it reasonably believes it has received as agent under this Agreement
and is required or permitted to disclose to that party.     27.6.6  
Notwithstanding any other provision of any Finance Document to the contrary, the
Agent is not obliged to do or omit to do anything if it would or might in its
reasonable opinion constitute a breach of any law or regulation or a breach of a
fiduciary duty or duty of confidentiality.

-58-



--------------------------------------------------------------------------------



 



27.7   Lenders’ instructions

  27.7.1   Unless a contrary indication appears in a Finance Document, the Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Agent in accordance with any instructions given to it by the Lenders (or, if so
instructed by the Lenders, refrain from exercising any right, power, authority
or discretion vested in it as Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Lenders.     27.7.2   Unless a contrary indication appears in
a Finance Document, any instructions given by the Lenders will be binding on all
the Finance Parties.     27.7.3   The Agent may refrain from acting in
accordance with the instructions of the Lenders until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.    
27.7.4   The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

27.8   Responsibility for documentation       Neither the Agent nor the
Arranger:

  27.8.1   is responsible to any Finance Party for the adequacy, accuracy and/or
completeness of any information (whether oral or written) supplied by the Agent,
the Arranger, the Borrower or any other person given in or in connection with
any Finance Document; or     27.8.2   is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document.

27.9   Exclusion of liability

  27.9.1   Without limiting sub-clause 27.9.2 below, the Agent will not be
liable to any Finance Party for any action taken by it under or in connection
with any Finance Document, unless directly caused by its gross negligence or
wilful misconduct.     27.9.2   No party (other than the Agent) may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Finance
Document and any officer, employee or agent of the Agent may rely on this Clause
subject to Clause 1.8 (Third Party Rights) and the provisions of the Contracts
(Rights of Third Parties) Act 1999.

-59-



--------------------------------------------------------------------------------



 



  27.9.3   The Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Agent if the Agent has taken all necessary steps as
soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Agent for
that purpose.     27.9.4   Nothing in this Agreement shall oblige the Agent or
the Arranger to carry out any “know your customer” or other checks in relation
to any person on behalf of any Lender and each Lender confirms to the Agent and
the Arranger that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Agent or the Arranger.

27.10   Lenders’ indemnity to the Agent       Each Lender shall (in proportion
to its share of the Total Commitments or, if the Total Commitments are then
zero, to its share of the Total Commitments immediately prior to their reduction
to zero) indemnify the Agent, within three Business Days of demand, against any
cost, loss or liability incurred by the Agent (otherwise than by reason of the
Agent’s gross negligence or wilful misconduct) in acting as Agent under the
Finance Documents (unless the Agent has been reimbursed by the Borrower pursuant
to a Finance Document) including, but not limited to, the execution and delivery
of any Letter of Credit by the Agent and any documents executed and delivered by
it in connection therewith and any payment made by the Agent in accordance with
the terms of a Letter of Credit or pursuant to the instructions of the Lenders.
  27.11   Resignation of the Agent

  27.11.1   The Agent may resign and appoint one of its Affiliates acting
through an office in the United Kingdom as successor by giving notice to the
other Finance Parties and the Borrower.     27.11.2   Alternatively the Agent
may resign by giving notice to the other Finance Parties and the Borrower, in
which case the Lenders (after consultation with the Borrower) may appoint a
successor Agent.     27.11.3   If the Lenders have not appointed a successor
Agent in accordance with sub-clause 27.11.2 above within 30 days after notice of
resignation was given, the Agent (after consultation with the Borrower) may
appoint a successor Agent (acting through an office in the United Kingdom).    
27.11.4   The retiring Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.     27.11.5   The Agent’s
resignation notice shall only take effect upon the appointment of a successor.

-60-



--------------------------------------------------------------------------------



 



  27.11.6   Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation as Agent in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 27. Its
successor and each of the other parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original party.     27.11.7   After consultation with the Borrower, the
Lenders may, by notice to the Agent, require it to resign in accordance with
sub-clause 27.11.2 above. In this event, the Agent shall resign in accordance
with sub-clause 27.11.2 above.

27.12   Confidentiality

  27.12.1   In acting as agent for the Finance Parties, the Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.     27.12.2   If
information is received by another division or department of the Agent, it may
be treated as confidential to that division or department and the Agent shall
not be deemed to have notice of it.

27.13   Relationship with the Lenders

  27.13.1   The Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and acting through its Facility Office unless it has
received not less than five Business Days prior notice from that Lender to the
contrary in accordance with the terms of this Agreement.     27.13.2   Each
Lender shall supply the Agent with any information required by the Agent in
order to calculate the Mandatory Cost in accordance with Schedule 6 (Mandatory
Cost Formulae).

27.14   Credit appraisal by the Lenders

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

  27.14.1   the financial condition, status and nature of each member of the
Group;     27.14.2   the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;     27.14.3   whether that Lender has
recourse, and the nature and extent of that recourse, against any party or any
of its respective assets under or in connection with any Finance Document, the
transactions contemplated by the Finance

-61-



--------------------------------------------------------------------------------



 



      Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

  27.14.4   the adequacy, accuracy and/or completeness of any information
provided by the Agent, any party or by any other person under or in connection
with any Finance Document, the transactions contemplated by the Finance
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document.

27.15   Management Time       Any amount payable to an Agent or the Trustee
under Clause 19 (Costs and expenses), Clause 21.3 (Indemnity to the Agent) and
Clause 27.10 (Lender’s Indemnity to the Agent) shall include the cost of
utilising the Agent’s and Trustees’ management time or other resources and will
be calculated on the basis of such reasonable daily or hourly rates as the Agent
and Trustee may notify to the Borrower and the Lenders, and is in addition to
any fee paid or payable to it under Clause 14.1 (Fees).   27.16   Deduction from
amounts payable by the Agent       If any party owes an amount to the Agent
under the Finance Documents, the Agent may, after giving notice to that party,
deduct an amount not exceeding that amount from any payment to that party which
the Agent would otherwise be obliged to make under the Finance Documents and
apply the amount deducted in or towards satisfaction of the amount owed. For the
purposes of the Finance Documents that party shall be regarded as having
received any amount so deducted.   28.   ROLE OF TRUSTEE   28.1   Trust      
The Trustee declares that it shall hold the Transaction Security on trust for
the Secured Parties on the terms contained in this Agreement. Each of the
parties to this Agreement agrees that the Trustee shall have only those duties,
obligations and responsibilities expressly specified in this Agreement or in the
Security Documents (and no others shall be implied).   28.2   No Independent
Power       The Secured Parties shall not have any independent power to enforce,
or have recourse to, the Cash Collateral except through the Trustee.   28.3  
Trustee’s Instructions       The Trustee shall:

  28.3.1   unless a contrary indication appears in a Finance Document, act in
accordance with any instructions given to it by the Agent and shall be entitled
to assume that (i) any instructions received by it from the Agent are duly given
by or on behalf of the Lenders in accordance with the terms of the Finance
Documents

-62-



--------------------------------------------------------------------------------



 



      and (ii) unless it has received actual notice of revocation that any
instructions or directions given by the Agent have not been revoked;

  28.3.2   be entitled to request instructions, or clarification of any
direction, from the Agent as to whether, and in what manner, it should exercise
or refrain from exercising any rights, powers and discretions and the Trustee
may refrain from acting unless and until those instructions or clarification are
received by it; and     28.3.3   be entitled to carry out all dealings with the
Lenders through the Agent and may give to the Agent any notice or other
communication required to be given by the Trustee to the Lenders.

28.4   Trustee’s Actions       Subject to the provisions of this Clause 28:

  28.4.1   the Trustee may, in the absence of any instructions to the contrary,
take such action in the exercise of any of its powers and duties under the
Finance Documents which in its absolute discretion it considers to be for the
protection and benefit of all the Secured Parties; and     28.4.2   at any time
after receipt by the Trustee of notice from the Agent directing the Trustee to
exercise all or any of its rights, remedies, powers or discretions under any of
the Finance Documents, the Trustee may, and shall if so directed by the Agent,
take any action as in its sole discretion it thinks fit and which it is entitled
to take to enforce the Transaction Security.

28.5   Trustee’s Discretions

  28.5.1   The Trustee may assume (unless it has received actual notice to the
contrary in its capacity as trustee for the Secured Parties) that:

  (a)   no Default has occurred and the Borrower is not in breach of or default
under its obligations under any of the Finance Documents; and     (b)   any
right, power, authority or discretion vested in any person has not been
exercised.

  28.5.2   The Trustee may, if it receives any instructions or directions from
the Agent to take any action in relation to the Transaction Security, assume
that all applicable conditions under the Finance Documents for taking that
action have been satisfied.     28.5.3   The Trustee may engage, pay for and
rely on the advice or services of any lawyers, accountants, surveyors or other
experts (whether obtained by the Trustee or by any other Secured Party) whose
advice or services may at any time seem necessary, expedient or desirable.    
28.5.4   The Trustee may rely upon any communication or document believed by it
to be genuine and, as to any matters of fact which might reasonably be expected

-63-



--------------------------------------------------------------------------------



 



      to be within the knowledge of a Secured Party or the Borrower, upon a
certificate signed by or on behalf of that person.     28.5.5   The Trustee may
refrain from acting in accordance with the instructions of the Agent or Lenders
(including bringing any legal action or proceeding arising out of or in
connection with the Finance Documents) until it has received any indemnification
and/or security that it may in its absolute discretion require (whether by way
of payment in advance or otherwise) for all costs, losses and liabilities which
it may incur in bringing such action or proceedings.

28.6   Trustee’s Obligations       The Trustee shall promptly inform the Agent
of:

  28.6.1   the contents of any notice or document received by it in its capacity
as Trustee from the Borrower under any Finance Document; and     28.6.2   the
occurrence of any Default of which the Trustee has received notice from any
other party to this Agreement.

28.7   Excluded Obligations       The Trustee shall not:

  28.7.1   be bound to enquire as to the occurrence or otherwise of any Default
or the performance, default or any breach by the Borrower of its obligations
under any of the Finance Documents;     28.7.2   be bound to account to any
other Secured Party for any sum or the profit element of any sum received by it
for its own account;     28.7.3   be bound to disclose to any other person
(including any Secured Party) (i) any confidential information or (ii) any other
information if disclosure would, or might in its reasonable opinion, constitute
a breach of any law or be a breach of fiduciary duty;     28.7.4   be under any
obligations other than those which are specifically provided for in the Finance
Documents; or     28.7.5   have or be deemed to have any duty, obligation or
responsibility to, or relationship of trust or agency with, the Borrower.

28.8   No responsibility to perfect Transaction Security       The Trustee shall
not be liable for any failure to:

  28.8.1   require the deposit with it of any deed or document certifying,
representing or constituting the title of the Borrower to any of the Charged
Property;     28.8.2   obtain any licence, consent or other authority for the
execution, delivery, legality, validity, enforceability or admissibility in
evidence of any of the Finance Documents or the Transaction Security;



-64-



--------------------------------------------------------------------------------



 



  28.8.3   register, file or record or otherwise protect any of the Transaction
Security (or the priority of any of the Transaction Security) under any
applicable laws in any jurisdiction or to give notice to any person of the
execution of any of the Finance Documents or of the Transaction Security;    
28.8.4   take, or to require the Borrower to take, any steps to perfect its
title to any of the Charged Property or to render the Transaction Security
effective or to secure the creation of any ancillary Security under the laws of
any jurisdiction; or     28.8.5   require any further assurances in relation to
any of the Security Documents.

28.9   Insurance by Trustee

  28.9.1   The Trustee shall not be under any obligation to insure any of the
Charged Property, to require any other person to maintain any insurance or to
verify any obligation to arrange or maintain insurance contained in the Finance
Documents. The Trustee shall not be responsible for any loss which may be
suffered by any person as a result of the lack of or inadequacy of any such
insurance.     28.9.2   Where the Trustee is named on any insurance policy as an
insured party, it shall not be responsible for any loss which may be suffered by
reason of, directly or indirectly, its failure to notify the insurers of any
material fact relating to the risk assumed by the insurers or any other
information of any kind, unless any Secured Party has requested it to do so in
writing and the Trustee has failed to do so within fourteen days after receipt
of that request.

28.10   Custodians and Nominees       The Trustee may appoint and pay any person
to act as a custodian, sub-custodian or nominee on any terms in relation to any
assets of the trust as the Trustee may determine with the consent of the
Lenders, including for the purpose of depositing with a custodian this Agreement
or any document relating to the trust created under this Agreement and the
Trustee shall not be responsible for any loss, liability, expense, demand, cost,
claim or proceedings incurred by reason of the misconduct, omission or default
on the part of any person appointed by it under this Agreement or be bound to
supervise the proceedings or acts of any person.   28.11   Acceptance of Title  
    The Trustee shall be entitled to accept without enquiry, and shall not be
obliged to investigate, the right and title as the Borrower may have to the
Charged Property and shall not be liable for or bound to require the Borrower to
remedy any defect in its right or title.   28.12   Refrain from Illegality      
The Trustee may refrain from doing anything which in its opinion will or may be
contrary to any relevant law, directive, regulation, request or guideline of any
jurisdiction which would or might otherwise render it liable to any person, and
the

-65-



--------------------------------------------------------------------------------



 



    Trustee may do anything which is, in its opinion, necessary to comply with
any law, directive, regulation, request or guideline.   28.13   Business with
the Group       The Trustee may accept deposits from, lend money to, and
generally engage in any kind of banking or other business with any member of the
Group.   28.14   Releases       Upon a disposal of any of the Charged Property:

  28.14.1   pursuant to the enforcement of the Transaction Security by a
Receiver or the Trustee; or     28.14.2   if that disposal is permitted under
the Finance Documents,     the Trustee shall (at the cost of the Borrower)
release that property from the Transaction Security and is authorised to
execute, without the need for any further authority from the Secured Parties,
any release of the Transaction Security or other claim over that asset and to
issue any certificates of non-crystallisation of floating charges that may be
required or desirable.

28.15   Winding up of Trust       If the Trustee, with the approval of the
Lenders, determines that (a) all of the Secured Obligations and all other
obligations secured by any of the Security Documents have been fully and finally
discharged and (b) none of the Secured Parties is under any commitment,
obligation or liability (actual or contingent) to make advances or provide other
financial accommodation to the Borrower pursuant to the Finance Documents, the
trusts set out in this Agreement shall be wound up and the Trustee shall
release, without recourse or warranty, all of the Transaction Security and the
rights of the Trustee under each of the Security Documents.   28.16   Perpetuity
Period       The perpetuity period under the rule against perpetuities, if
applicable to this Agreement, shall be the period of eighty years from the date
of this Agreement.   28.17   Powers Supplemental       The rights, powers and
discretions conferred upon the Trustee by this Agreement shall be supplemental
to the Trustee Acts 1925 and 2000 and in addition to any which may be vested in
the Trustee by general law or otherwise.   28.18   Disapplication      
Section 1 of the Trustee Act 2000 shall not apply to the duties of the Trustee
in relation to the trusts constituted by this Agreement. Where there are any
inconsistencies between the Trustee Acts 1925 and 2000 and the provisions of
this Agreement, the provisions of this Agreement shall, to the extent allowed by
law, prevail and, in the case of any inconsistency with the Trustee Act 2000,
the provisions of this Agreement shall constitute a restriction or exclusion for
the purposes of that Act.

-66-



--------------------------------------------------------------------------------



 



28.19   Resignation of Trustee

  28.19.1   The Trustee may resign and appoint one of its Affiliates as
successor by giving notice to the other Parties (or to the Agent on behalf of
the Lenders).     28.19.2   Alternatively the Trustee may resign by giving
notice to the other Parties (or to the Agent on behalf of the Lenders) in which
case the Lenders may appoint a successor Trustee.     28.19.3   If the Lenders
have not appointed a successor Trustee in accordance with sub-clause 28.19.2
above within 30 days after the notice of resignation was given, the Trustee
(after consultation with the Agent and the Borrower) may appoint a successor
Trustee.     28.19.4   The retiring Trustee shall, at its own cost, make
available to the successor Trustee such documents and records and provide such
assistance as the successor Trustee may reasonably request for the purposes of
performing its functions as Trustee under the Finance Documents.     28.19.5  
The Trustee’s resignation notice shall only take effect upon (i) the appointment
of a successor and (ii) the transfer of all of the Transaction Security to that
successor.     28.19.6   Upon the appointment of a successor, the retiring
Trustee shall be discharged from any further obligation as Trustee in respect of
the Finance Documents but shall remain entitled to the benefit of Clauses 27
(Role of Agent) and 28 (Role of Trustee). Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.     28.19.7   The
Lenders may, by notice to the Trustee, require it to resign in accordance with
sub-clause 28.19.2 above. In this event, the Trustee shall resign in accordance
with sub-clause 28.19.2 above.

28.20   Delegation

  28.20.1   The Trustee may, at any time, delegate by power of attorney or
otherwise to any person for any period, all or any of the rights, powers and
discretions vested in it by any of the Finance Documents.     28.20.2   The
delegation may be made upon any terms and conditions (including the power to
sub-delegate) and subject to any restrictions as the Trustee may think fit in
the interests of the Secured Parties and it shall not be bound to supervise, or
be in any way responsible for any loss incurred by reason of any misconduct or
default on the part of any delegate or sub-delegate unless caused by the gross
negligence or wilful misconduct of the Trustee in making such delegation.

-67-



--------------------------------------------------------------------------------



 



28.21   Additional Trustees

  28.21.1   The Trustee may at any time appoint (and subsequently remove) any
person to act as a separate trustee or as a co-trustee jointly with it (i) if it
considers that appointment to be in the interests of the Secured Parties or
(ii) for the purposes of conforming to any legal requirements, restrictions or
conditions which the Trustee deems to be relevant or (iii) for obtaining or
enforcing any judgment in any jurisdiction, and the Trustee shall give prior
notice to the Borrower and the Agent of that appointment.     28.21.2   Any
person so appointed shall have the rights, powers and discretions (not exceeding
those conferred on the Trustee by this Agreement) and the duties and obligations
that are conferred or imposed by the instrument of appointment.     28.21.3  
The remuneration that the Trustee may pay to any person, and any costs and
expenses incurred by that person in performing its functions pursuant to that
appointment shall, for the purposes of this Agreement, be treated as costs and
expenses incurred by the Trustee.

29.   CONDUCT OF BUSINESS BY THE FINANCE PARTIES       No provision of this
Agreement will:

  29.1.1   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;     29.1.2   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     29.1.3  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

30.   ASSIGNMENTS AND TRANSFERS   30.1   Binding Agreement       This Agreement
shall be binding upon and enure to the benefit of each party hereto and its or
any subsequent successors and Transferees.   30.2   Assignment and transfers by
the Borrower       The Borrower may not assign any of its rights or transfer any
of its rights or obligations under the Finance Documents.   30.3   Assignment
and Transfers by the Lenders       Subject to this Clause 30, any Lender (the
“Existing Lender”) may at any time assign all or any of its rights and benefits
under the Finance Documents or transfer by novation any of its rights and
obligations to an Approved Credit Institution (the “New Lender”).

-68-



--------------------------------------------------------------------------------



 



30.4   Conditions for Assignment or Transfer

  30.4.1   Any assignment or transfer by a Lender of its Commitment or
participation in Letters of Credit must be a pro rata assignment or transfer of
its participation in each Letter of Credit and must be in a minimum Base
Currency Amount of $5,000,000.     30.4.2   An assignment will only be effective
on:

  (a)   receipt by the Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Agent) that the New Lender will assume
the same obligations to the other Finance Parties and the other Secured Parties
as it would have been under if it was a Lender; and     (b)   performance by the
Agent of all necessary “know your customer” or other similar checks under all
applicable laws and regulations in relation to such assignment to a New Lender,
the completion of which the Agent shall promptly notify to the Existing Lender
and the New Lender.

  30.4.3   A transfer will only be effective if the procedure set out in Clause
30.7 (Procedure for transfer) is complied with.     30.4.4   If:

  (a)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (b)   as a result of
circumstances existing at the date the assignment, transfer or change occurs,
the Borrower would be obliged to make a payment to the New Lender or Lender
acting through its new Facility Office under Clause 9.1 (Tax gross-up) or Clause
11 (Increased costs),     (c)   then the New Lender or Lender acting through its
new Facility Office is only entitled to receive payment under those Clauses to
the same extent as the Existing Lender or Lender acting through its previous
Facility Office would have been if the assignment, transfer or change had not
occurred.

30.5   Assignment or transfer fee       The New Lender shall, on the date upon
which an assignment or transfer takes effect, pay to the Agent (for its own
account) a fee of £1,500.   30.6   Limitation of responsibility of Existing
Lenders

  30.6.1   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents, the Transaction Security or any other documents;     (b)  
the financial condition of the Borrower;

-69-



--------------------------------------------------------------------------------



 



  (c)   the performance and observance of the Borrower of its obligations under
the Finance Documents or any other documents; or     (d)   the accuracy of any
statements (whether written or oral) made in or in connection with any Finance
Document or any other document,

      and any representations or warranties implied by law are excluded.

  30.6.2   Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and     (b)   will continue to make its
own independent appraisal of the creditworthiness of the Borrower and its
related entities whilst any Letter of Credit is effective or any amount is or
may be outstanding under the Finance Documents or any Commitment is in force.

  30.6.3   Nothing in any Finance Document obliges an Existing Lender to:

  (a)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 30; or     (b)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by the Borrower of its obligations under the Finance Documents
or otherwise.

30.7   Procedure for transfer

  30.7.1   Subject to the conditions set out in Clause 30.4 (Conditions of
Assignment or Transfer) a transfer is effected in accordance with sub-clause
30.7.3 below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender and the
Agent makes a corresponding entry in the Register pursuant to Clause 30.11 (The
Register). The Agent shall, as soon as reasonably practicable after receipt by
it of a duly completed Transfer Certificate appearing on its face to comply with
the terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.     30.7.2   The Agent shall only
be obliged to execute a Transfer Certificate delivered to it by the Existing
Lender and the New Lender and make a corresponding entry in the Register once it
is satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.

-70-



--------------------------------------------------------------------------------



 



  30.7.3   On the Transfer Date:

  (a)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
and in respect of the Transaction Security the Borrower and the Existing Lender
shall be released from further obligations towards one another under the Finance
Documents and in respect of the Transaction Security and their respective rights
against one another shall be cancelled (being the “Discharge Rights and
Obligations”);     (b)   the Borrower and the New Lender shall assume
obligations towards one another and/or acquire rights against one another which
differ from the Discharge Rights and Obligations only insofar as the Borrower
and the New Lender have assumed and/or acquired the same in place of the
Borrower and the Existing Lender;     (c)   the Agent, the Trustee, the New
Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New Lender been an Original Lender with the rights and/or obligations acquired
or assumed by it as a result of the transfer; and     (d)   the New Lender shall
become a Party as a “Lender”.

30.8   Disclosure of information       Any Lender may disclose to any of its
Affiliates and any other person:

  30.8.1   to (or through) whom that Lender assigns or transfers (or proposes to
assign or transfer) all or any of its rights and obligations under this
Agreement;     30.8.2   with (or through) whom that Lender enters into (or
proposes to enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or the Borrower; or     30.8.3   to whom, and to the extent that, information is
required to be disclosed by any applicable law or regulation,

    any information about the Borrower, the Group and the Finance Documents as
that Lender shall consider appropriate if, in relation to sub-clauses 30.8.1 and
30.8.2 above, the person to whom the information is to be given has entered into
a Confidentiality Undertaking.

30.9   Security over Lenders’ rights       In addition to the other rights
provided to Lenders under this Clause 30, each Lender may without consulting
with or obtaining consent from the Borrower, at any time charge, assign or
otherwise create Security in or over (whether by way of collateral or otherwise)
all or any of its rights under any Finance Document to secure obligations of
that Lender including, without limitation, any charge, assignment or other
Security to

-71-



--------------------------------------------------------------------------------



 



    secure obligations to a federal reserve or central bank except that no such
charge, assignment or Security shall:

  30.9.1   release a Lender from any of its obligations under the Finance
Documents or substitute the beneficiary of the relevant charge, assignment or
other Security for the Lender as a party to any of the Finance Documents; or    
30.9.2   require any payments to be made by the Borrower or grant to any person
any more extensive rights than those required to be made or granted to the
relevant Lender under the Finance Documents.

30.10   Assignment to Federal Reserve Bank       Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement, without notice to or consent of any Party, to any U.S. Federal
Reserve Bank provided that (i) no Lender shall be relieved of any of its
obligations under this Agreement as a result of any such assignment and pledge
and (ii) in no event shall such U.S. Federal Reserve Bank be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action under this Agreement.   30.11   The Register       For U.S. federal
income tax purposes only, the Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Transfer
Certificate delivered to it and a register (the “Register”) for the recordation
of the names and addresses of each Lender and the Commitments of and obligations
owing to each Lender. Without limitation of any other provision of this Clause
30 (Assignments and Transfers), no transfer shall be effective until recorded in
the Register. The entries in the Register shall be conclusive absent manifest
error and the Borrower, the Agent and each Lender may treat each person whose
name is recorded in the Register as a Lender notwithstanding any notice to the
contrary. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.   31.  
CALCULATIONS AND EVIDENCE OF DEBT   31.1   Basis of Accrual       Interest,
letter of credit commission and fees accruing hereunder shall accrue from day to
day and shall be calculated on the basis of a year of 365 days (or, where market
practice differs, in accordance with market practice) and the actual number of
days elapsed.   31.2   Evidence of Debt       The Agent shall maintain in
accordance with its usual practice accounts evidencing the face amount of its
participation in the Letter of Credit issued hereunder and the amounts owing to
it hereunder.

-72-



--------------------------------------------------------------------------------



 



31.3   Control Accounts       The Agent shall maintain on its books a control
account or accounts in which shall be recorded (a) the amount of any Unpaid Sum
and the face amount of each Letter of Credit issued hereunder, (b) the amount of
all fees, interest and other sums due or to become due from the Borrower and
(c) the amount of any sum received or recovered by the Agent hereunder.   31.4  
Prima Facie Evidence       In any legal action or proceeding arising out of or
in connection with this Agreement, the entries made in the accounts maintained
pursuant to Clause 31.2 (Evidence of Debt) and Clause 31.3 (Control Accounts)
shall, in the absence of manifest error, be prima facie evidence of the
existence and amounts of the specified obligations of the Borrower.   31.5  
Certificates of the Lenders       A certificate of a Lender as to (a) the amount
by which a sum payable to it hereunder is to be increased under Clause 9.1 (Tax
Gross-Up), (b) the amount for the time being required to indemnify it against
any such cost, payment or liability as is mentioned in Clause 9.2 (Tax
Indemnity), Clause 11.1 (Increased Costs) or Clause 5.2 (Borrower’s Indemnity to
Lenders) or (c) the amount of any credit, relief, remission or repayment as is
mentioned in Clause 10.3 (Tax Credit Payment) or Clause 10.4 (Tax Credit
Clawback) shall, in the absence of manifest error, be prima facie evidence of
the existence and amounts of the specified obligations of the Borrower.   31.6  
Letters of Credit       A certificate of a Lender as to the amount paid by that
Lender in respect of the Letter of Credit shall, save for manifest error, be
prima facie evidence of the payment of such amount in any legal action or
proceedings arising in connection therewith.   32.   REMEDIES AND WAIVERS,
PARTIAL INVALIDITY   32.1   Remedies and Waivers       No failure to exercise,
nor any delay in exercising, on the part of any Lender, any right or remedy
under the Finance Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any other right or remedy. The rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by law.   32.2   Partial Invalidity       If, at any time, any
provision hereof is or becomes illegal, invalid or unenforceable in any respect
under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions hereof nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

-73-



--------------------------------------------------------------------------------



 



33.   NOTICES   33.1   Communications in Writing       Each communication to be
made under this Agreement shall be made in writing and, unless otherwise stated,
shall be made by letter or fax.   33.2   Addresses       Any communication or
document to be made or delivered under this Agreement shall (unless the
recipient of such communication or document has, by 15 days written notice to
the Agent, specified another address or fax number) be made or delivered to the
address or fax number identified with its signature below.   33.3   Delivery    
  Any communication or document to be made or delivered by one person to another
under this Agreement shall:

  33.3.1   if by way of letter, be deemed to have been delivered when left at
the relevant address or, as the case may be, ten days after being deposited in
the post postage prepaid in an envelope addressed to it at that address; and    
33.3.2   if by way of fax, be deemed to have been received when transmission to
the relevant fax number has been completed,

provided that:

  33.3.3   any communication or document to be made or delivered to the Agent
shall be effective only if the same is expressly marked for the attention of the
department and/or officer identified with the Agent’s signature below (or such
other department or officer as the Agent shall from time to time specify for
this purpose); and     33.3.4   any communication or document to be made or
delivered to the Trustee shall be effective only when addressed to its trustee
division and received by the Trustee and then only if the same is expressly
marked for the attention of the department or officer (if any) identified with
the Trustee’s signature in the relevant Finance Document (or such other
department or officer as the Trustee shall from time to time specify for this
purpose).

33.4   Notification of Changes       Promptly upon receipt of notification of a
change of address or fax number pursuant to Clause 33.2 (Addresses) or changing
its own address or fax number, the Agent shall notify the other parties to the
relevant Finance Document of such change.   33.5   English Language       Each
communication and document made or delivered by one party to another pursuant to
this Agreement shall be in the English language or accompanied by a translation
thereof into English certified (by an officer of the person making or delivering
the same) as being a true and accurate translation thereof.

-74-



--------------------------------------------------------------------------------



 



34.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.   35.   USA PATRIOT ACT       Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, such Lender
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.   36.   AMENDMENTS   36.1   Required
consents

  36.1.1   Subject to Clause 28.14 (Releases) any term of the Finance Documents
may be amended or waived only with the prior written consent of the Lenders and
the Borrower and any such amendment or waiver will be binding on all Parties.  
  36.1.2   The Agent, or in respect of the Transaction Security the Trustee, may
effect, on behalf of any Finance Party, any amendment or waiver permitted by
this Clause 36.     36.1.3   An amendment or waiver which relates to the rights
or obligations of the Agent or the Trustee may not be effected without the
consent of the Agent or the Trustee.

37.   GOVERNING LAW       This Agreement and all non-contractual obligations
arising out of or in connection with it are governed by English law.   38.  
JURISDICTION   38.1   English Courts       Each of the parties hereto
irrevocably agrees for the benefit of the Agent and each of the Lenders that the
courts of England shall have exclusive jurisdiction to hear and determine any
suit, action or proceeding, and to settle any disputes (each, a “Dispute”),
which may arise out of or in connection with this Agreement and, for such
purposes, irrevocably submits to the jurisdiction of such courts.   38.2  
Convenient Forum       The Borrower irrevocably waives any objection which it
might now or hereafter have to the courts referred to in Clause 38.1 (English
Courts) being nominated as the forum to hear and determine any Dispute and
agrees not to claim that any such court is not a convenient or appropriate
forum.

-75-



--------------------------------------------------------------------------------



 



38.3   Non-Exclusive Jurisdiction       The submission to the jurisdiction of
the courts referred to in Clause 38.1 (English Courts) shall not (and shall not
be construed so as to) limit the right of the Agent nor any of the Lenders to
take proceedings against the Borrower in any other court of competent
jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.   38.4   Service of process       Without prejudice
to any other mode of service allowed under any relevant law, the Borrower:

  38.4.1   irrevocably appoints HCCS Corporation (UK branch) of Walsingham
House, 35 Seething Lane, London EC3N 4AH (Attention: Chief Financial Officer) as
its agent for service of process in relation to any proceedings before the
English courts in connection with any Finance Document; and     38.4.2   agrees
that failure by an agent for service of process to notify the Borrower of the
process will not invalidate the proceedings concerned.

The Agent agrees that a copy of each notice sent to the Borrower’s agent for
service of process shall contemporaneously be sent to the Borrower provided that
the Borrower agrees that failure to do so will not invalidate the proceedings
concerned.

38.5   Waiver of jury trial       Each of the parties to this Agreement agrees
to waive irrevocably its rights to a jury trial of any claim based upon or
arising out of this Agreement or any of the documents referred to in this
agreement or any transaction contemplated in this Agreement. This waiver is
intended to apply to all Disputes. Each Party acknowledges that (a) this waiver
is a material inducement to enter into this Agreement, (b) it has already relied
on this waiver in entering into this Agreement and (c) it will continue to rely
on this waiver in future dealings. Each party represents that it has reviewed
this waiver with its legal advisers and that it knowingly and voluntarily waives
its jury trial rights after consultation with its legal advisers. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument as a
deed and delivered it on the date first above written.

-76-



--------------------------------------------------------------------------------



 



SCHEDULE 1

The Original Lenders

          Original Lender   Commitment ($)
 
       
The Royal Bank of Scotland plc
    82,000,000  
Barclays Bank PLC
    70,000,000  
Total
    152,000,000  

-77-



--------------------------------------------------------------------------------



 



SCHEDULE 2

Conditions Precedent

1.   The Borrower

  (a)   A copy of the constitutional documents of the Borrower.     (b)   A copy
of a board resolution of the Borrower:

  (i)   approving the terms of, and the transactions contemplated by the Finance
Documents to which it is a party and resolving that it execute those Finance
Documents;     (ii)   authorising a specified person or persons to execute the
Finance Documents to which it is a party;     (iii)   authorising a specified
person or persons, on its behalf, to sign and/or despatch all documents and
notices (including, if relevant, any Utilisation Request) to be signed and/or
despatched; and     (iv)   approving the execution, delivery and performance of
the Finance Agreements to which it is a party and the terms and conditions
thereof and authorising a named person or persons to sign the Finance Documents
to which it is a party and any documents to be delivered by the Borrower
pursuant thereto.

  (c)   A specimen signature of each person authorised by the resolution
referred to in paragraph (b) above.     (d)   A certificate of an Authorised
Signatory of the Borrower confirming that utilisation of the Facility and entry
into and performance of its obligations under each of the Finance Documents
would not cause any borrowing, guaranteeing or similar restriction binding on it
to be exceeded.     (e)   A certificate of an Authorised Signatory of the
Borrower, certifying that each copy document relating to it specified in this
Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

2.   Legal opinions

  (a)   A legal opinion of Clifford Chance Limited Liability Partnership, legal
advisers to the Agent in respect of English law, substantially in the form
distributed to the Agent prior to the signing of this Agreement.     (b)   A
legal opinion of Clifford Chance Limited Liability Partnership, legal advisers
to the Agent in respect of the laws of the state of Delaware, substantially in
the form distributed to the Agent prior to the signing of this Agreement.

-78-



--------------------------------------------------------------------------------



 



3.   Other documents and evidence

  (a)   Evidence that any process agent referred to in Clause 38.4 (Service of
process) has accepted its appointment.     (b)   A copy the U.S. Facility
Agreement.     (c)   A copy of a good standing certificate (including
verification of tax status) with respect to the Borrower, issued as of a recent
date by the Secretary of State or other appropriate official of:

  (i)   the Borrower’s jurisdiction of incorporation or organisation; and    
(ii)   the jurisdiction of the Borrower’s registered place of business.

  (d)   A copy, certified a true copy by an Authorised Signatory of the Borrower
of the Original Financial Statements of the Borrower.     (e)   Evidence that
the Account Party is authorised to underwrite business at Lloyd’s.     (f)  
Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clauses 18 (Fees) and 19 (Costs and Expenses) have been paid or will be paid
by the first Utilisation Date.     (g)   Evidence that on or prior to the first
Utilisation Date (i) all actual or contingent liabilities and obligations of the
Borrower under the Existing L/C Facilities have been or will be irrevocably
discharged in full, (ii) all commitments thereunder have been or will be
irrevocably cancelled and (iii) all letters of credit issued thereunder have
been or will be cancelled and returned to the issuing bank.

-79-



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form Of Utilisation Request

From:   HCC Insurance Holdings, Inc.   To:   The Royal Bank of Scotland plc as
Agent

Dated:
Dear Sirs,

1.   We refer to the agreement (the “Credit Agreement”) dated [•] November 2009
(as amended, restated and supplemented from time to time) and made between HCC
Insurance Holdings, Inc. as Borrower, The Royal Bank of Scotland plc and
Barclays Bank PLC as Arranger, The Royal Bank of Scotland plc as Agent, The
Royal Bank of Scotland plc as Trustee and the Lenders specified therein.   2.  
Terms defined in the Credit Agreement shall have the same meaning in this
utilisation request.   3.   This utilisation request is irrevocable.   4.   We
hereby request that, pursuant to the Credit Agreement and upon the terms and
subject to the conditions contained therein, you issue or amend a Letter of
Credit as follows:

         
     
  Applicant:   HCC Insurance Holdings, Inc.
 
       
 
  Currency:   [•]
 
       
 
  Face amount/Increased amount:   [•]
 
       
 
  Utilisation Date:   [•]
 
       
 
  Term:   [at least four years]
 
       
 
  Commencement Date:   [•]
 
       
 
  Initial Expiry Date:   [31 December 2013]

5.   We confirm that, at the date hereof, the Repeated Representations are true
in all material respects and no Default or Event of Default is continuing.   6.
  A Letter of Credit requested hereby should be issued in favour of Lloyd’s in
the form attached and delivered to The Society and the Council of Lloyd’s, c/o
The Manager, Market Services, Fidentia House, Walter Burke Way, Chatham
Maritime, Chatham, Kent ME4 4RN.

-80-



--------------------------------------------------------------------------------



 



          Yours faithfully
            Authorised Signatory      for and on behalf of
HCC Insurance Holdings, Inc.     

-81-



--------------------------------------------------------------------------------



 



         

SCHEDULE 4
Form Of Letter Of Credit
Letter of Credit to be issued the Agent on behalf of the Lenders

To:   The Society and the Council of Lloyd’s
c/o The Manager, Market Services
Fidentia House, Walter Burke Way
Chatham Maritime, Chatham
Kent ME4 4RN

[Date of Letter of Credit]
Dear Sirs
Irrevocable Standby Letter of Credit No.
[                                        ]
Re: HCC Insurance Holdings, Inc. (the “Applicant”)
This Clean Irrevocable Standby Letter of Credit (the “Credit”) is issued by the
lenders whose names are set out in Schedule 1 hereto (the “Issuing Lenders”, and
each an “Issuing Lender”) in favour of the Society of Lloyd’s (“Lloyd’s”) on the
following terms:

1.   Subject to the terms hereof, the Issuing Lenders shall make payments within
two business days of demand on The Royal Bank of Scotland plc (the “Agent”) in
accordance with paragraph 4 below.   2.   Upon a demand being made by Lloyd’s
pursuant to paragraph 4 below, each Issuing Lender shall pay that proportion of
the amount demanded which is equal to the proportion which its Commitment set
out in Schedule 1 hereto bears to the aggregate Commitments of all the Issuing
Lenders set out on Schedule 1 hereto Provided that the obligations of the
Issuing Lenders under this Credit shall be several and no Issuing Lender shall
be required to pay an amount exceeding its Commitment set out in Schedule 1
hereto and the Issuing Lenders shall not be obliged to make payments hereunder
in aggregate exceeding a maximum amount of [     ]. Any payment by an Issuing
Lender hereunder shall be made in [     ] to Lloyd’s account specified in the
demand made by Lloyd’s pursuant to paragraph 4 below.   3.   This Credit is
effective from [                                                  ] (the
“Commencement Date”) and will expire on the Final Expiration Date. This Credit
shall remain in force until we give you not less than four years notice in
writing terminating the same on the fourth anniversary of the Commencement Date
or on any date subsequent thereto as specified in such notice (the “Final
Expiration Date”), our notice to be sent by registered mail for the attention of
the General Manager, Members’ Financial Services, at the above address.   4.  
Subject to paragraph 3 above, the Issuing Lenders shall pay to Lloyd’s under
this Credit upon presentation of a demand by Lloyd’s on the Agent, at [City
Office, Trade Finance, PO Box 17328, 11-15 Monument Street, London EC3V 9JA],
substantially in

-82-



--------------------------------------------------------------------------------



 



    the form set out in Schedule 2 hereto the amount specified therein (which
amount shall not, when aggregated with all other amounts paid by the Issuing
Lenders to Lloyd’s under this Credit, exceed the maximum amount referred to in
paragraph 2 above).

5.   The Agent has signed this Credit as agent for disclosed principals and
accordingly shall be under no obligation to Lloyd’s hereunder (other than in its
capacity as an Issuing Lender).   6.   All charges are for the Applicant’s
account.   7.   Subject to any contrary indication herein, this Credit is
subject to the International Standby Practices — ISP98 (1998 publication —
International Chamber of Commerce Publication No. 590).   8.   This Credit shall
be governed by and interpreted in accordance with English law and the Lender
hereby irrevocably submits to the jurisdiction of the High Court of Justice in
England.   9.   Each of the Issuing Lenders engages with Lloyd’s that demands
made under and in compliance with the terms and conditions of this Credit will
be duly honoured on presentation.

            Yours faithfully

The Royal Bank of Scotland plc
for and on behalf of
[Names of all Issuing Lenders
including Agent]
      By:           Name:           Title:        

-83-



--------------------------------------------------------------------------------



 



Schedule 1 to the Letter of Credit
Issuing Lenders’ Commitments

      Name and Address of Issuing Lender   Commitment
 
  ([Dollar/Sterling/Euro/Other])
 
   
 
   
 
   
 
   
 
   
Total Value
                      

-84-



--------------------------------------------------------------------------------



 



Schedule 2 to the Letter of Credit
Form of Demand ([Dollar/Sterling/Euro/Other])
[On Lloyd’s letterhead]
Dear Sir/Madam
THE SOCIETY OF LLOYD’S
TRUSTEE OF
LETTER OF CREDIT NO.
With reference to the above, we enclose for your attention a Bill of Exchange,
together with the respective Credit. Payment should be made by way of CHAPS. The
account details are as follows:

     
[National Westminster Bank Plc
  Sort Code 60-00-01
 
   
City of London Office
  Account 13637444
P.O. Box 12258
   
1 Princes Street
   
London EC2R 8AP]
   

Please quote Member Code:

            Yours faithfully

for Manager
Members’ Funds Department
Members’ Services Unit
      By:           Name:           Title:      

-85-



--------------------------------------------------------------------------------



 



         

Your ref:
Our ref:          MEM/     /      /      /
Extn:
BILL OF EXCHANGE
The Society of Lloyd’s
Trustee of
Letter of Credit No.
Please pay in accordance with the terms of the Credit to our order the amount of
[•]                     .

            For and on behalf of

Authorised Signatory
Members’ Funds Department   

To:   The Royal Bank of Scotland plc
as Agent

-86-



--------------------------------------------------------------------------------



 



SCHEDULE 5
Form of Compliance Certificate

     
From: 
  HCC Insurance Holdings, Inc.
 
   
To:
  The Royal Bank of Scotland plc

Dated:
Dear Sirs,

1.   We refer to the agreement (the “Credit Agreement”) dated [•] November 2009
(as amended, restated and supplemented from time to time) and made between made
between HCC Insurance Holdings, Inc. as Borrower, The Royal Bank of Scotland plc
and Barclays Bank PLC as Arranger, the Royal Bank of Scotland plc as Agent, The
Royal Bank of Scotland plc as Trustee and the Lenders specified therein.   2.  
Terms defined in the Credit Agreement shall have the same meaning herein.   3.  
We confirm that as at [Insert Date], the Debt to Capitalization Ratio was
[         ].       Therefore, as at [Insert Date], the Debt to Capitalization
Ratio was not greater than 35%.   4.   We confirm that as at [Insert Date] the
Combined Ratio was [     ] for the financial year to [Insert Date].      
Therefore, as at [Insert Date], the Combined Ratio was not greater than 105% for
the financial year to [Insert Date].

                 
Signed:
               
 
               
 
  Chief Financial Officer       Treasurer    
 
  HCC Insurance Holdings, Inc.       HCC Insurance Holdings, Inc.    

-87-



--------------------------------------------------------------------------------



 



SCHEDULE 6
Mandatory Cost Formulae

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Term on any Unpaid
Sum (or as soon as possible thereafter) the Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Agent as a weighted average of the Lenders’ Additional Cost
Rates (weighted in proportion to the percentage participation of each Lender in
the relevant Unpaid Sum) and will be expressed as a percentage rate per annum.  
3.   The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Unpaid Sums made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.   4.   The
Additional Cost Rate for any Lender lending from a Facility Office in the United
Kingdom will be calculated by the Agent as follows:

  (a)   in relation to an Unpaid Sum denominated in sterling:

     
AB + C(B − D) + E × 0.01
  per cent. per annum
 
 
100 − (A+ C)
 

  (b)   in relation to an Unpaid Sum denominated in a currency other than
sterling:

     
E × 0.01
  per cent. per annum.
 
 
300
 

Where:

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B   is the percentage rate of interest
(excluding the Mandatory Costs Rate and the additional rate of interest
specified in Clause 20.2 (Default Interest) payable on any Unpaid Sum) payable
for the relevant Interest Period on the Unpaid Sum.

-88-



--------------------------------------------------------------------------------



 



  C   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     D   is the percentage rate per annum payable by the
Bank of England to the Agent on interest bearing Special Deposits.     E   is
designed to compensate Lenders for amounts payable under the Fees Rules and is
calculated by the Agent as being the average of the most recent rates of charge
supplied by the Reference Banks to the Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate);     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.   8.   Each Lender shall
supply any information required by the Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

  (a)   the jurisdiction of its Facility Office; and

-89-



--------------------------------------------------------------------------------



 



  (b)   any other information that the Agent may reasonably require for such
purpose.

    Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.   9.   The percentages of each Lender
for the purpose of A and C above and the rates of charge of each Reference Bank
for the purpose of E above shall be determined by the Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits and Special Deposits are
the same as those of a typical bank from its jurisdiction of incorporation with
a Facility Office in the same jurisdiction as its Facility Office.   10.   The
Agent shall have no liability to any person if such determination results in an
Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.  
11.   The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any determination by the
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties.   13.   The Agent may
from time to time, after consultation with the Borrower and the Lenders,
determine and notify to all parties any amendments which are required to be made
to this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties.

-90-



--------------------------------------------------------------------------------



 



SCHEDULE 7
Form of Transfer Certificate

     
To:
  The Royal Bank of Scotland plc as Agent
 
   
From:
  [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

Dated:
HCC Insurance Holdings, Inc.
$152,000,000 Standby Letter of Credit Facility Agreement
dated [•] November 2009 (the “Agreement”)

1.   We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.   2.   We refer to Clause 30.7
(Procedure for transfer):   3.   The Existing Lender and the New Lender agree to
the Existing Lender transferring to the New Lender by novation all or part of
the Existing Lender’s Commitment, rights and obligations referred to in the
Schedule in accordance with Clause 30.7 (Procedure for transfer).   4.   The
proposed Transfer Date is [     ].   5.   The Facility Office and address, fax
number, telex and attention details for notices of the New Lender for the
purposes of Clause 33.2 (Addresses) are set out in the Schedule.   6.   The New
Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in sub-clause 30.6.3 of Clause 30.6 (Limitation of
responsibility of Existing Lenders).   7.   This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Transfer
Certificate.   8.   This Transfer Certificate is governed by English law.

-91-



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for
payments,]

     
[Existing Lender]
  [New Lender]
 
   
By:
  By

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [     ].
[Agent]
By:

-92-



--------------------------------------------------------------------------------



 



SIGNATURES

          The Borrower    
 
        HCC INSURANCE HOLDINGS, INC.    
 
       
By:
 
       
Address:
  13403 Northwest Freeway    
 
  Houston TX 77040    
 
       
Fax:
  + 1 713 744 9648    
Attention:
  General Counsel    

     
The Arranger
   
 
   
BARCLAYS BANK PLC
  THE ROYAL BANK OF SCOTLAND PLC
 
   
By:
  By:

          The Agent    
 
        THE ROYAL BANK OF SCOTLAND PLC    
 
       
By:
       
 
       
Address:
  5th Floor    
 
  135 Bishopsgate    
 
  London EC2M 3UR    
 
       
Fax:
  + 44 20 7085 4564    
Attention:
  Tony O’Flynn    
 
        The Trustee    
 
        THE ROYAL BANK OF SCOTLAND PLC    
 
       
By:
       
 
       
Address:
  5th Floor    
 
  135 Bishopsgate    
 
  London EC2M 3UR    
 
       
Fax:
  + 44 20 7085 4564    
Attention:
  Tony O’Flynn    

-93-



--------------------------------------------------------------------------------



 



          The Lenders    
 
        THE ROYAL BANK OF SCOTLAND PLC    
 
       
By:
       
 
        BARCLAYS BANK PLC    
 
       
By:
       

-94-